Exhibit 10.3

EXECUTION COPY

$1,700,000,000

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

among

CONSOLIDATED NATURAL GAS COMPANY,

The Several Lenders from Time to Time Parties Hereto,

BARCLAYS BANK PLC,

as Administrative Agent,

BARCLAYS BANK PLC AND

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agents

and

SUNTRUST BANK,

THE BANK OF NOVA SCOTIA AND

ABN AMRO BANK N.V.

as Co-Documentation Agents

 

 

BARCLAYS CAPITAL AND

KEYBANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

Dated as of February 28, 2006



--------------------------------------------------------------------------------

Table of Contents

 

            Page

SECTION 1.     DEFINITIONS AND ACCOUNTING TERMS

   2

1.1.

    

Definitions

   2

1.2.

    

Computation of Time Periods; Other Definitional Provisions

   14

1.3.

    

Accounting Terms

   15

1.4.

    

Time

   15

SECTION 2.     LOANS

   15

2.1.

    

Loan Commitment

   15

2.2.

    

Method of Borrowing for Loans

   15

2.3.

    

Funding of Loans

   16

2.4.

    

Minimum Amounts of Loans

   17

2.5.

    

Reductions and Increases of Loan Commitment

   17

2.6.

    

Loan Notes

   18

2.7.

    

Extension of Maturity Date

   18

SECTION 3.     PAYMENTS

   21

3.1.

    

Interest

   21

3.2.

    

Prepayments

   21

3.3.

    

Payment in Full at Maturity

   22

3.4.

    

Fees and Utilization Margin

   22

3.5.

    

Place and Manner of Payments

   23

3.6.

    

Pro Rata Treatment

   23

3.7.

    

Computations of Interest and Fees

   24

3.8.

    

Sharing of Payments

   24

3.9.

    

Evidence of Debt

   25



--------------------------------------------------------------------------------

SECTION 4.     ADDITIONAL PROVISIONS REGARDING LOANS

   26

4.1.

    

Eurodollar Loan Provisions

   26

4.2.

    

Capital Adequacy

   27

4.3.

    

Compensation

   27

4.4.

    

Taxes

   28

4.5.

    

Mitigation; Mandatory Assignment

   30

SECTION 5.     LETTERS OF CREDIT

   30

5.1.

    

L/C Commitment

   30

5.2.

    

Procedure for Issuance of Letter of Credit

   31

5.3.

    

Fees and Other Charges

   32

5.4.

    

L/C Participations

   32

5.5.

    

Reimbursement Obligation of the Borrower

   33

5.6.

    

Obligations Absolute

   33

5.7.

    

Letter of Credit Payments

   34

5.8.

    

Applications

   34

SECTION 6.     CONDITIONS PRECEDENT

   34

6.1.

    

Closing Conditions

   34

6.2.

    

Conditions to Loans and Letters of Credit

   36

SECTION 7.     REPRESENTATIONS AND WARRANTIES

   36

7.1.

    

Organization and Good Standing

   36

7.2.

    

Due Authorization

   37

7.3.

    

No Conflicts

   37

7.4.

    

Consents

   37

7.5.

    

Enforceable Obligations

   37

7.6.

    

Financial Condition

   38

 

ii



--------------------------------------------------------------------------------

7.7.         

No Default

   38 7.8.         

Indebtedness

   38 7.9.         

Litigation

   38 7.10.       

Taxes

   38 7.11.       

Compliance with Law

   39 7.12.       

ERISA

   39 7.13.       

Government Regulation

   39 7.14.       

Solvency

   39 SECTION 8.     AFFIRMATIVE COVENANTS    39 8.1.         

Information Covenants

   39 8.2.         

Preservation of Existence and Franchises

   41 8.3.         

Books and Records

   41 8.4.         

Compliance with Law

   41 8.5.         

Payment of Taxes

   41 8.6.         

Insurance

   42 8.7.         

Performance of Obligations

   42 8.8.         

ERISA

   42 8.9.         

Use of Proceeds

   42 8.10.       

Audits/Inspections

   43 8.11.       

Total Funded Debt to Capitalization

   43 SECTION 9.     NEGATIVE COVENANTS    43 9.1.         

Nature of Business

   43 9.2.         

Consolidation and Merger

   43 9.3.         

Sale or Lease of Assets

   44 9.4.         

Limitation on Liens

   44

 

iii



--------------------------------------------------------------------------------

9.5.  

    

Fiscal Year

   44

SECTION 10.     EVENTS OF DEFAULT

   44

10.1.

    

Events of Default

   44

10.2.

    

Acceleration; Remedies

   47

10.3.

    

Allocation of Payments After Event of Default

   48

SECTION 11.     AGENCY PROVISIONS

   48

11.1.

    

Appointment

   48

11.2.

    

Delegation of Duties

   49

11.3.

    

Exculpatory Provisions

   49

11.4.

    

Reliance on Communications

   50

11.5.

    

Notice of Default

   50

11.6.

    

Non-Reliance on Administrative Agent and Other Lenders

   50

11.7.

    

Indemnification

   51

11.8.

    

Administrative Agent in Its Individual Capacity

   51

11.9.

    

Successor Administrative Agent

   52

SECTION 12.     MISCELLANEOUS

   52

12.1.

    

Notices

   52

12.2.

    

Right of Set-Off; Adjustments

   53

12.3.

    

Benefit of Agreement

   53

12.4.

    

No Waiver; Remedies Cumulative

   56

12.5.

    

Payment of Expenses, etc

   57

12.6.

    

Amendments, Waivers and Consents

   57

12.7.

    

Counterparts; Telecopy

   58

12.8.

    

Headings

   58

12.9.

    

Defaulting Lender

   58

 

iv



--------------------------------------------------------------------------------

12.10.

    

Survival of Indemnification and Representations and Warranties

   59

12.11.

    

GOVERNING LAW

   59

12.12.

    

WAIVER OF JURY TRIAL

   59

12.13.

    

Severability

   59

12.14.

    

Entirety

   59

12.15.

    

Binding Effect

   59

12.16.

    

Submission to Jurisdiction

   60

12.17.

    

Confidentiality

   60

12.18.

    

Designation of SPVs

   61

12.19.

    

USA PATRIOT Act

   62

12.20.

    

Restatement

   62

 

v



--------------------------------------------------------------------------------

SCHEDULES      Schedule 1.1      Commitment Percentages Schedule 5.1     
Existing Letters of Credit Schedule 7.8      Indebtedness Schedule 12.1     
Notices EXHIBITS      Exhibit 2.2(a)      Form of Notice of Borrowing Exhibit
2.2(c)      Form of Notice of Conversion/Continuation Exhibit 2.6(a)      Form
of Loan Note Exhibit 6.1(c)      Form of Closing Certificate Exhibit 6.1(e)     
Form of Legal Opinion Exhibit 8.1(c)      Form of Officer’s Certificate Exhibit
12.3      Form of Assignment Agreement

 

vi



--------------------------------------------------------------------------------

FIVE-YEAR

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT (this “Credit Agreement”), dated
as of February 28, 2006 among:

 

  – CONSOLIDATED NATURAL GAS COMPANY, a Delaware corporation (the “Borrower”);

 

  – the several banks and other financial institutions from time to time parties
to this Credit Agreement (each, a “Lender” and, collectively, the “Lenders”);

 

  – BARCLAYS BANK PLC (“Barclays”) (main office: New York, New York), KEYBANK
NATIONAL ASSOCIATION (“KeyBank”), and SUNTRUST BANK (“SunTrust”), as the Issuing
Lenders hereunder (and as defined herein);

 

  – BARCLAYS, the investment banking division of Barclays, and KEYBANK, as
Syndication Agents;

 

  – SUNTRUST BANK, THE BANK OF NOVA SCOTIA and ABN AMRO BANK N.V., as
Co-Documentation Agents;

and

 

  – BARCLAYS, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”).

PRELIMINARY STATEMENTS

(1) The Borrower is a party to that certain $1,750,000,000 Five-Year Credit
Agreement, dated as of August 17, 2005, among the Borrower, the several lenders
from time to time parties thereto (including the Departing Lenders as
hereinafter defined), Barclays, as Administrative Agent, Barclays and KeyBank,
as Syndication Agents, and SunTrust Bank, The Bank of Nova Scotia and ABN AMRO
Bank N.V., as Co-Documentation Agents, as amended as of the date hereof (the
“Original Credit Agreement”).

(2) The Borrower has requested that the Lenders and the other parties hereto
agree to enter into this Credit Agreement to amend and restate the Original
Credit Agreement, and the Lenders and such other parties have agreed to enter
into this Credit Agreement on the terms and conditions stated herein.

(3) Each Departing Lender has agreed to execute and deliver a Departing Lender
Signature Page, pursuant to which such Departing Lender shall cease to be a
party to the Original Credit Agreement, each Departing Lender’s “Commitment”
under (and as defined in) the Original Credit Agreement shall be terminated and
each Departing Lender shall not be a

 



--------------------------------------------------------------------------------

Lender hereunder (provided that the indemnities and obligations of the Borrower
contained in Section 12.05 of the Original Credit Agreement in favor of each
Departing Lender shall survive the termination of such Departing Lender’s
“Commitment” under the Original Credit Agreement).

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto hereby agree, subject to the
satisfaction of the conditions set forth in Section 6, that the Original Credit
Agreement is hereby amended and restated in its entirety as of the date hereof
as follows:

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

1.1. Definitions.

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:

“Adjusted Base Rate” means the Base Rate plus the Applicable Percentage for Base
Rate Loans.

“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage for Eurodollar Loans.

“Administrative Agent” means Barclays and its successors and assigns in such
capacity.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (i) to vote 20% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (ii) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.

“Anniversary Date” has the meaning set forth in Section 2.7(a) hereof.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, for Loans made to, Letters of Credit issued for
the account of, and Utilization Margins payable by, the Borrower, the
appropriate applicable percentages, in each case, corresponding to the Rating of
the Borrower in effect at such time, as shown below:

 

Pricing

Level

  

Rating of Borrower

   Applicable
Commitment
Fee     Applicable
Percentage
for
Utilization
Margin     Applicable
Percentage
for Base
Rate
Loans     Applicable
Percentage
for
Eurodollar
Loans     Applicable
Percentage
for Letters
of Credit  

1

  

A2 or higher from

Moody’s or A or higher

from S&P or

A or higher from Fitch

   0.07 %    0.10 %    0.0 %    0.20 %    0.30 % 

2

  

A3 from Moody’s or

A- from S&P or

A- from Fitch

   0.08 %    0.10 %    0.0 %    0.25 %    0.35 % 

3

  

Baa1 from Moody’s or

BBB+ from S&P or

BBB+ from Fitch

   0.09 %    0.10 %    0.0 %    0.375 %    0.475 % 

4

  

Baa2 from Moody’s or

BBB from S&P or

BBB from Fitch

   0.11 %    0.10 %    0.0 %    0.475 %    0.575 % 

5

  

Baa3 from Moody’s or

BBB- from S&P or

BBB- from Fitch

   0.15 %    0.10 %    0.0 %    0.60 %    0.70 % 

6

  

Ba1 from Moody’s or

BB+ from S&P or

BB+ from Fitch

   0.20 %    0.10 %    0.0 %    0.875 %    0.975 % 

7

  

Ba2 or lower from

Moody’s or BB or lower

from S&P or BB or lower

from Fitch

   0.25 %    0.10 %    0.0 %    1.00 %    1.10 % 

Notwithstanding the above, if at any time (i) the Borrower is split-rated and
two Ratings fall within the same Pricing Level and the other Rating falls in any
Pricing Level higher or lower than the Pricing Level of the two same Ratings,
the Applicable Percentage and the Commitment Fees shall be determined by
reference to the Pricing Level of the two same Ratings; (ii) the Borrower is
split-rated and each of the Ratings fall within different Pricing Levels, the
Applicable Percentage and the Commitment Fees shall be determined based on the
Pricing Level of the middle Rating; or (iii) the Borrower shall maintain Ratings
from only two of Moody’s, S&P and Fitch and each of the Ratings fall within
different Pricing Levels, the Applicable Percentage and the Commitment Fees
shall be determined based on (a) the higher Pricing Level if the Ratings’
differential is one level and (b) the Pricing Level one level below the higher
Rating if the Ratings’ differential is two levels or more. If any such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend the Credit
Documents to reflect the unavailability of Ratings from such rating agency, and,
pending the effectiveness of any such amendment, the Applicable Percentage and
the Commitment Fees will be determined by reference to the Rating of such rating
agency most recently in effect prior to such cessation.

 

3



--------------------------------------------------------------------------------

The Applicable Percentages and the Commitment Fees shall be determined and
adjusted on the date of any applicable change in a Rating of the Borrower. Any
adjustment in the Applicable Percentages shall be applicable to all existing
Base Rate Loans and Letters of Credit as well as any new Base Rate Loans or
Eurodollar Loans and Letters of Credit.

The Borrower shall promptly deliver to the Administrative Agent, at the address
set forth on Schedule 12.1, information regarding any change in any Rating of
the Borrower that would change the existing Pricing Level (as set forth in the
chart above).

“Application” means an application, in such form as the applicable Issuing
Lender may specify from time to time, requesting such Issuing Lender to issue a
Letter of Credit.

“Assuming Lender” has the meaning assigned to such term in Section 2.7(c).

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Barclays” has the meaning set forth in the preamble hereof.

“Barclays Capital” has the meaning set forth in the preamble hereof.

“Base Rate” means, for any day, a simple rate per annum equal to the greater of
(a) the Prime Rate for such day or (b) the sum of one-half of one percent (.50%)
plus the Federal Funds Rate for such day.

“Base Rate Loan” means a Loan that bears interest at an Adjusted Base Rate.

“Benefitted Lender” has the meaning set forth in Section 12.2 hereof.

“Borrower” has the meaning set forth in the preamble hereof.

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York or, solely for purposes of
the issuance of any Letter of Credit by KeyBank, Cleveland, Ohio; provided that
in the case of Eurodollar Loans, such day is also a day on which dealings
between banks are carried on in Dollar deposits in the London interbank market.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Capitalization” means the sum of (a) Total Funded Debt plus (b) Net Worth.

 

4



--------------------------------------------------------------------------------

“Change of Control” means either: (i) the Borrower shall cease to be a
Subsidiary of Dominion Resources or (ii) any person (as such term is defined in
Section 13(d) of the Securities and Exchange Act of 1934, as amended) shall
acquire, directly or indirectly, beneficial ownership of more than 50% of the
outstanding shares of the capital stock of Dominion Resources entitled to vote
generally for the election of directors of Dominion Resources.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, such Lender’s share of the Loan
Commitment based upon such Lender’s Commitment Percentage.

“Commitment Fees” has the meaning set forth in Section 3.4(a).

“Commitment Percentage” means, for each Lender, the percentage identified as its
Commitment Percentage opposite such Lender’s name on Schedule 1.1 attached
hereto, as such percentage may be modified in accordance with the terms of this
Credit Agreement.

“Consenting Lender” has the meaning assigned to such term in Section 2.7(b).

“Consolidated Subsidiary” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired), the financial
statements of which are or are required to be consolidated with the financial
statements of such Person in accordance with GAAP, including principles of
consolidation.

“Controlled Group” means (i) the controlled group of corporations as defined in
Section 414(b) of the Code and the applicable regulations thereunder or (ii) the
group of trades or businesses under common control as defined in Section 414(c)
of the Code and the applicable regulations thereunder, of which the Borrower is
a part or may become a part.

“Credit Documents” means this Credit Agreement, the Loan Notes, and all other
related agreements and documents issued or delivered hereunder or thereunder or
pursuant hereto or thereto.

“Credit Exposure” has the meaning set forth in the definition of “Required
Lenders” below.

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means, at any time, any Lender that, at such time (a) has
failed to make a Loan required pursuant to the terms of this Credit Agreement,
(b) has failed to pay to the Administrative Agent or any Lender an amount owed
by such Lender pursuant to the terms of this Credit Agreement or (c) has been
deemed insolvent or has become subject to a bankruptcy or insolvency proceeding
or to a receiver, trustee or similar official.

 

5



--------------------------------------------------------------------------------

“Departing Lender” means each lender under the Original Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.

“Departing Lender Signature Page” means each signature page to this Credit
Agreement on which it is indicated that the Departing Lender executing the same
shall cease to be a party to the Original Credit Agreement on the Closing Date.

“Dollar”, “dollar” and “$” means lawful currency of the United States.

“Dominion Resources or DRI” means Dominion Resources, Inc., a Virginia
corporation, and its successors and permitted assigns.

“Effective Date” has the meaning set forth in Section 12.15 hereof.

“Eligible Assignee” means:

 

(a) any Lender or Affiliate or Subsidiary of a Lender; and

 

(b) any other commercial bank, financial institution or “accredited investor”
(as defined in Regulation D promulgated by the Securities and Exchange
Commission) that is either a bank organized or licensed under the laws of the
United States of America or any State thereof or that has agreed to provide the
information listed in Section 4.4(d) to the extent that it may lawfully do so
and that is approved by the Administrative Agent and the Borrower (each such
approval not to be unreasonably withheld or delayed);

provided that, for purposes of:

 

  (i) clause (a), the Borrower’s consent is not required;

 

  (ii) clause (b), the Borrower’s consent is not required during the existence
and continuation of a Default or an Event of Default;

 

  (iii) clause (a) and clause (b), no person or entity shall be an Eligible
Assignee without the consent of the Issuing Lenders, which consent may be given
or withheld in the sole discretion of the Issuing Lenders; and

 

  (iv) clause (a) and clause (b), neither the Borrower nor any Affiliate or
Subsidiary of the Borrower shall qualify as an Eligible Assignee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) which
together with the Borrower or any Subsidiary of the Borrower would be deemed to
be a member of the same “controlled group” within the meaning of Section 414(b),
(c), (m) and (o) of the Code.

 

6



--------------------------------------------------------------------------------

“Eurodollar Loan” means a Loan bearing interest at a rate of interest determined
by reference to the Eurodollar Rate.

“Eurodollar Rate” means with respect to any Eurodollar Loan, for the Interest
Period applicable thereto, a rate per annum determined pursuant to the following
formula:

“Eurodollar Rate” = Interbank Offered Rate        

1 - Eurodollar Reserve Percentage

“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D, as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not any Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time. Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefits of
credits for proration, exceptions or offsets that may be available from time to
time to a Lender. The Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 10.1.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“Extension Date” has the meaning assigned to such term in Section 2.7(b).

“Federal Funds Rate” means for any day the rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the immediately preceding Business Day and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fitch” means Fitch Ratings Ltd., or any successor or assignee of the business
of such company in the business of rating securities.

“Funded Debt” means, as to any Person, without duplication: (a) all Indebtedness
of such Person for borrowed money or which has been incurred in connection with
the acquisition of assets (excluding letters of credit, bankers’ acceptances,
Non-Recourse Debt, Mandatorily Convertible Securities, Trust Preferred
Securities and Hybrid Equity Securities), (b) all capital lease obligations
(including Synthetic Lease Obligations) of such Person and (c) all Guaranty
Obligations of Funded Debt of other Persons.

 

7



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” has the meaning set forth in Section 12.18 hereof.

“Guaranty Obligations” means, in respect of any Person, any obligation,
contingent or otherwise, of such Person directly or indirectly guaranteeing any
Indebtedness of another Person, including, without limitation, any obligation
(a) to purchase or pay, or advance or supply funds for the purchase or payment
of, such Indebtedness or (b) entered into primarily for the purpose of assuring
the owner of such Indebtedness of the payment thereof (such as, for example, but
without limitation, an agreement to advance or provide funds or other support
for the payment or purchase of such Indebtedness or to maintain working capital,
solvency or other balance sheet conditions of such other Person, including,
without limitation, maintenance agreements, comfort letters or similar
agreements or arrangements, or to lease or purchase property, securities or
services) if such obligation would constitute an indirect guarantee of
indebtedness of others, the disclosure of which would be required in such
Person’s financial statements under GAAP; provided, however, that the term
Guaranty Obligations shall not include (i) endorsements for deposit or
collection in the ordinary course of business, (ii) obligations under purchased
power contracts or (iii) obligations of the Borrower otherwise constituting
Guaranty Obligations under this definition to provide contingent equity support,
to keep well, to purchase assets, goods, securities or services, to take or pay
or to maintain financial statement conditions or otherwise in respect of any
Subsidiary or Affiliate of the Borrower in connection with the non-utility
nonrecourse financing activities of such Subsidiary or Affiliate.

“Hybrid Equity Securities” means any securities issued by the Borrower or a
financing vehicle of the Borrower, that (i) are classified as possessing a
minimum of “intermediate equity content” by S&P, Basket C equity credit by
Moody’s and 50% equity credit by Fitch and (ii) require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
at least 91 days after the later of the termination of the Commitments and the
repayment in full of the Loans and all other amounts due under this Credit
Agreement.

“Indebtedness” means, as to any Person, without duplication: (a) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (b) all obligations of such Person for the deferred
purchase price of property or services (except trade accounts payable arising in
the ordinary course of business, customer deposits, provisions for rate refunds,
deferred fuel expenses and obligations in respect of pensions and other
post-retirement benefits); (c) all capital lease obligations of such Person;
(d) all Indebtedness of others secured by a Lien on any properties, assets or
revenues of such Person (other than stock, partnership interests or other equity
interests of the Borrower or any of its Subsidiaries in other entities) to the
extent of the lesser of the value of the property subject to such Lien or the
amount of such Indebtedness; (e) all Guaranty Obligations; and (f) all
non-contingent obligations of such Person under any letters of credit or
bankers’ acceptances.

 

8



--------------------------------------------------------------------------------

“Indenture” means the Indenture dated as of April 1, 1995 between the Borrower
and United States Trust Company of New York, as Trustee, as in effect on the
date hereof and without giving effect to any modifications or supplements
thereto, or terminations thereof, after the date hereof.

“Interbank Offered Rate” means, for any Eurodollar Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Telerate Page 3750 (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on Telerate Page 3750, the applicable rate shall be
the arithmetic mean of all such rates (rounded upwards, if necessary, to the
nearest 1/100 of 1%). If, for any reason, such rate is not available, the term
“Interbank Offered Rate” shall mean, for any Eurodollar Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on Reuters Screen LIBO Page, the applicable rate shall be
the arithmetic mean of all such rates (rounded upwards, if necessary, to the
nearest 1/100 of 1%).

“Interest Payment Date” means (a) as to Base Rate Loans, the last day of each
fiscal quarter of the Borrower and the Maturity Date, and (b) as to Eurodollar
Loans, the last day of each applicable Interest Period, and the Maturity Date.
If an Interest Payment Date falls on a date which is not a Business Day, such
Interest Payment Date shall be deemed to be the next succeeding Business Day,
except that in the case of Eurodollar Loans where such next succeeding Business
Day falls in the next succeeding calendar month, then such Interest Payment Date
shall be deemed to be the immediately preceding Business Day.

“Interest Period” means, as to Eurodollar Loans, a period of 14 days (in the
case of new money borrowings) or one, two or three months’ duration, as the
Borrower may elect, commencing, in each case, on the date of the borrowing
(including continuations and conversions of Eurodollar Loans); provided,
however, (i) if any Interest Period would end on a day which is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
(except that where the next succeeding Business Day falls in the next succeeding
calendar month, then such Interest Period shall end on the next preceding
Business Day), (ii) no Interest Period shall extend beyond the Maturity Date and
(iii) with respect to Eurodollar Loans, where an Interest Period begins on a day
for which there is no numerically corresponding day in the calendar month in
which the Interest Period is to end, such Interest Period shall end on the last
Business Day of such calendar month.

“Issuing Lender” means, with respect to any Letter of Credit, the issuer
thereof, which shall be Barclays, KeyBank, SunTrust and/or any other Lender that
agrees to act as an issuing Lender hereunder with the consent of the Borrower,
the other Issuing Lenders and the Administrative Agent.

“Joint Lead Arrangers” means Barclays Capital and KeyBank.

 

9



--------------------------------------------------------------------------------

“KeyBank” has the meaning set forth in the preamble hereof.

“L/C Commitment” means $1,700,000,000, or such lesser or greater amount equal to
the then effective Loan Commitment as modified from time to time in accordance
with Section 2.5.

“L/C Fee Payment Date” means each of the first Business Day of each January,
April, July and October (as well as on the Maturity Date).

“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 5.5.

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Lenders other than the applicable Issuing Lender.

“Lenders” means those banks and other financial institutions identified as such
on the signature pages hereto and such other institutions that may become
Lenders pursuant to Section 12.3(b).

“Letter of Credit” has the meaning set forth in Section 5.1(a).

“Letter of Credit Fees” has the meaning set forth in Section 5.3(a).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

“Loan” means any loan made by any Lender to the Borrower pursuant to
Section 2.1.

“Loan Commitment” means One Billion Seven Hundred Million Dollars
($1,700,000,000), which amount includes the L/C Commitment, as such amount may
be otherwise reduced or increased in accordance with Section 2.5.

“Loan Notes” means the promissory notes of the Borrower in favor of each Lender
evidencing the Loans made to the Borrower and substantially in the form of
Exhibit 2.6(a), as such promissory notes may be amended, modified, supplemented
or replaced from time to time.

“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by the Borrower, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Loans and all
other amounts due under this Credit Agreement.

 

10



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect, after taking into
account applicable insurance, if any, on (a) the operations, financial condition
or business of the Borrower and its Consolidated Subsidiaries, taken as a whole,
(b) the ability of the Borrower to perform its obligations under this Credit
Agreement or (c) the validity or enforceability of this Credit Agreement or any
of the other Credit Documents against the Borrower, or the rights and remedies
of the Lenders against the Borrower hereunder or thereunder.

“Material Plan” has the meaning set forth in Section 10.1(h) hereof.

“Material Subsidiary” shall mean a Subsidiary of the Borrower whose total assets
(as determined in accordance with GAAP) represent at least 20% of the total
assets of the Borrower, on a consolidated basis.

“Maturity Date” means August 17, 2010, subject to extension pursuant to
Section 2.7.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the Controlled Group during
such five year period but only with respect to the period during which such
Person was a member of the Controlled Group.

“Net Worth” means, as of any date, the shareholders’ equity or net worth of the
Borrower and its Consolidated Subsidiaries, on a consolidated basis, as
determined in accordance with GAAP (including, but not limited to, Mandatorily
Convertible Securities, Trust Preferred Securities, Hybrid Equity Securities and
Preferred Stock, but excluding the accumulated other comprehensive income or
loss component of shareholders’ equity).

“Non-Recourse Debt” means Indebtedness (a) as to which the Borrower (i) does not
provide credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (ii) is not directly or
indirectly liable as a guarantor or otherwise, and (iii) is not the lender;
(b) in respect of which default would not permit (whether upon notice, lapse of
time or both) any holder of any other Indebtedness (other than the Loans or the
Loan Notes) of the Borrower to declare a default on such other Indebtedness or
cause the payment thereof to be accelerated or payable prior to its stated
maturity; and (c) as to which the lenders will not have any recourse to the
stock or assets of the Borrower.

“Non-Regulated Assets” means the operations of the Borrower that are not
regulated by a Governmental Authority (i.e., exploration and production,
producer services or retail supply assets of the Borrower).

 

11



--------------------------------------------------------------------------------

“Notice of Borrowing” means a request by the Borrower for a Loan in the form of
Exhibit 2.2(a).

“Notice of Continuation/Conversion” means a request by the Borrower for the
continuation or conversion of a Loan in the form of Exhibit 2.2(c).

“Original Credit Agreement” has the meaning set forth in the preamble hereof.

“Other Taxes” has the meaning set forth in Section 4.4(b) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA
and any successor thereto.

“Pension Plans” has the meaning set forth in Section 8.8 hereof.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

“Plan” means any single-employer plan as defined in Section 4001 of ERISA, which
is maintained, or at any time during the five calendar years preceding the date
of this Credit Agreement was maintained, for employees of the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate of the Borrower.

“Preferred Stock” means any Capital Stock issued by the Borrower that is
entitled to preference or priority over any other Capital Stock of the Borrower
in respect of the payment of dividends, or distribution of assets upon
liquidation, or both.

“Prime Rate” means the per annum rate of interest established from time to time
by Barclays at its principal office in New York, New York as its Prime Rate. Any
change in the interest rate resulting from a change in the Prime Rate shall
become effective as of 12:01 a.m. of the Business Day on which each change in
the Prime Rate is announced by the Administrative Agent. The Prime Rate is a
reference rate used by the Administrative Agent in determining interest rates on
certain loans and is not intended to be the lowest rate of interest charged on
any extension of credit to any debtor.

“Rating” means the rating assigned by Moody’s, S&P or Fitch to the Borrower’s
senior, unsecured, long-term, non-credit enhanced public debt.

“Refund” has the meaning set forth in Section 4.4(c) hereof.

“Register” has the meaning set forth in Section 12.3(c).

“Regulation A, D, T, U or X” means Regulation A, D, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as from time to time in
effect and any successor to all or a portion thereof.

 

12



--------------------------------------------------------------------------------

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lenders pursuant to Section 5.5 for amounts drawn under Letters of
Credit.

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the aggregate Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate Credit Exposure of such Lender
at such time. For purposes of the preceding sentence, the term “Credit Exposure”
as applied to each Lender shall mean (a) at any time prior to the termination of
the Commitments, the Commitment Percentage of such Lender multiplied by the Loan
Commitment and (b) at any time after the termination of the Commitments, the sum
of (i) the outstanding principal amount of Loans owed to such Lender and
(ii) such Lender’s Commitment Percentage of the L/C Obligations then
outstanding.

“Responsible Officer” means the chief executive officer, president, executive
vice president, chief operating officer, chief financial officer, principal
accounting officer, general counsel, treasurer or assistant treasurer of the
Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., or any successor or assignee of the business of such division
in the business of rating securities.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) the fair saleable value (on a going concern basis) of such
Person’s assets exceeds its liabilities, contingent or otherwise, fairly valued,
(b) such Person will be able to pay its debts as they become due, (c) such
Person does not have unreasonably small capital with which to satisfy all of its
current and reasonably anticipated obligations and (d) such Person does not
intend to incur nor does it reasonably anticipate that it will incur debts
beyond its ability to pay as such debts become due.

“SPV” has the meaning set forth in Section 12.18 hereof.

“Stated Amount” of each Letter of Credit means, at any time, the maximum amount
available to be drawn thereunder (in each case determined without regard to
whether any conditions to drawing could be met).

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture or other entity in which such
Person directly or indirectly through Subsidiaries has more than 50% equity
interest at any time.

“SunTrust” has the meaning set forth in the preamble hereof.

 

13



--------------------------------------------------------------------------------

“Synthetic Lease” means each arrangement, however described, under which the
obligor accounts for its interest in the property covered thereby under GAAP as
lessee of a lease which is not a capital lease under GAAP and accounts for its
interest in the property covered thereby for federal income tax purposes as the
owner.

“Synthetic Lease Obligation” means, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a capital lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

“Taxes” has the meaning set forth in Section 4.4(a).

“Total Funded Debt” means all Funded Debt of the Borrower and its Consolidated
Subsidiaries, on a consolidated basis, as determined in accordance with GAAP.

“Trust Preferred Securities” means the trust preferred securities issued by a
subsidiary capital trust established by the Borrower outstanding on the date
hereof and reflected as such in the financial statements of Dominion Resources
for the fiscal year ended December 31, 2004, and any additional trust preferred
securities that are substantially similar thereto, along with the junior
subordinated debt obligations of the Borrower, so long as (a) the terms thereof
require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Loans,
Reimbursement Obligations and all other amounts due under this Credit Agreement,
(b) such securities are subordinated and junior in right of payment to all
obligations of the Borrower for or in respect of borrowed money and (c) the
obligors in respect of such preferred securities and subordinated debt have the
right to defer interest and dividend payments, in each case to substantially the
same extent as such currently outstanding preferred securities or on similar
terms customary for trust preferred securities and not materially less favorable
to the interests of the Borrower or the Lenders.

“Utilization Margin” has the meaning set forth in Section 3.4(b).

“Utilized Commitment” means, for any day from the Closing Date to the Maturity
Date, an amount equal to the sum of (a) the aggregate principal amount of all
Loans outstanding on such day to the Borrower and (b) the aggregate L/C
Obligations then outstanding.

“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than de minimis directors’ qualifying shares or
local ownership shares required by law) is owned by such Person directly and/or
through other Wholly Owned Subsidiaries.

1.2. Computation of Time Periods; Other Definitional Provisions.

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Sections”, “Schedules” and
“Exhibits” shall be to Sections, Schedules or Exhibits of or to this Credit
Agreement unless otherwise specified.

 

14



--------------------------------------------------------------------------------

1.3. Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 8.1 (or, prior to
the delivery of the first financial statements pursuant to Section 8.1,
consistent with the financial statements described in Section 6.1(f)); provided,
however, if (a) the Borrower shall object to determining such compliance on such
basis at the time of delivery of such financial statements due to any change in
GAAP or the rules promulgated with respect thereto or (b) the Administrative
Agent or the Required Lenders shall so object in writing within 30 days after
delivery of such financial statements, then such calculations shall be made on a
basis consistent with the most recent financial statements delivered by the
Borrower to the Lenders as to which no such objection shall have been made.

1.4. Time.

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight time, as the case may be, unless specified otherwise.

SECTION 2. LOANS

2.1. Loan Commitment.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Loans to the Borrower in Dollars, at any time and from time to
time, during the period from the Closing Date to the earlier of the Maturity
Date and the date of termination of the Loan Commitment (each, a “Loan” and
collectively, the “Loans”); provided that (i) the sum of the aggregate amount of
Loans outstanding to the Borrower plus the L/C Obligations then outstanding on
any day shall not exceed the Loan Commitment and (ii) with respect to each
individual Lender, the Lender’s pro rata share of the sum of outstanding Loans
plus the L/C Obligations then outstanding on any day shall not exceed such
Lender’s Commitment Percentage of the Loan Commitment. Subject to the terms and
conditions of this Credit Agreement, the Borrower may borrow, repay and reborrow
the amount of the Loan Commitment made to it.

2.2. Method of Borrowing for Loans.

(a) Base Rate Loans. By no later than 11:00 a.m. on the date of a request for
borrowing (or for the conversion of Eurodollar Loans to Base Rate Loans), the
Borrower shall submit a Notice of Borrowing to the Administrative Agent setting
forth (i) the amount requested, (ii) the desire to have such Loans accrue
interest at the Base Rate and (iii) except in the case of conversions of
Eurodollar Loans to Base Rate Loans, complying in all respects with Section 6.2
hereof.

 

15



--------------------------------------------------------------------------------

(b) Eurodollar Loans. By no later than 11:00 a.m. three Business Days prior to
the date of a borrowing (or for the conversion of Base Rate Loans to Eurodollar
Loans or the continuation of existing Eurodollar Loans) (the “Notice Date”), the
Borrower shall submit a Notice of Borrowing to the Administrative Agent
(x) setting forth (i) the amount requested, (ii) the desire to have such Loans
accrue interest at the Adjusted Eurodollar Rate, and (iii) the Interest Period
applicable thereto, and (y) except in the case of conversions of Base Rate Loans
to Eurodollar Loans or the continuation of existing Eurodollar Loans, complying
in all respects with Section 6.2 hereof.

(c) Continuation and Conversion. The Borrower shall have the option, on any
Business Day, to continue existing Eurodollar Loans made to it for a subsequent
Interest Period, to convert Base Rate Loans made to it into Eurodollar Loans or
to convert Eurodollar Loans made to it into Base Rate Loans. By no later than
11:00 a.m. (a) on the date of the requested conversion of a Eurodollar Loan to a
Base Rate Loan or (b) three Business Days prior to the date for a requested
continuation of a Eurodollar Loan or conversion of a Base Rate Loan to a
Eurodollar Loan, the Borrower shall provide telephonic notice to the
Administrative Agent, followed promptly by a written Notice of
Continuation/Conversion, setting forth (i) whether the Borrower wishes to
continue or convert such Loans and (ii) if the request is to continue a
Eurodollar Loan or convert a Base Rate Loan to a Eurodollar Loan, the Interest
Period applicable thereto. Notwithstanding anything herein to the contrary,
(i) except as provided in Section 4.1 hereof, Eurodollar Loans may be converted
to Base Rate Loans only on the last day of an Interest Period applicable
thereto; (ii) Eurodollar Loans may be continued and Base Rate Loans may be
converted to Eurodollar Loans only if no Default or Event of Default is in
existence on the date of such extension or conversion; (iii) any continuation or
conversion must comply with Sections 2.2(a) or 2.2(b) hereof, as applicable; and
(iv) failure by the Borrower to properly continue Eurodollar Loans at the end of
an Interest Period shall be deemed a conversion to Base Rate Loans.

2.3. Funding of Loans.

Upon receipt of a Notice of Borrowing, the Administrative Agent shall promptly
inform the Lenders as to the terms thereof. Each Lender will make its pro rata
share of the Loans available to the Administrative Agent by 2:00 p.m. on the
date specified in the Notice of Borrowing by deposit (in Dollars) of immediately
available funds at the offices of the Administrative Agent at its principal
office in New York, New York, or at such other address as the Administrative
Agent may designate in writing. All Loans shall be made by the Lenders pro rata
on the basis of each Lender’s Commitment Percentage.

No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Loans hereunder; provided, however, that the failure of
any Lender to fulfill its obligations hereunder shall not relieve any other
Lender of its obligations hereunder. Unless the Administrative Agent shall have
been notified by any Lender prior to the date of any such Loan that such Lender
does not intend to make available to the Administrative Agent its portion of the
Loans to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on the date of
such Loans, and the Administrative Agent in reliance upon such assumption, may
(in its sole discretion without any obligation to do so) make available to the
Borrower a corresponding amount. If such

 

16



--------------------------------------------------------------------------------

corresponding amount is not in fact made available to the Administrative Agent,
the Administrative Agent shall be able to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent will
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (a) the applicable rate for
such Loan pursuant to the Notice of Borrowing, if recovered from the Borrower
and (b) the Federal Funds Rate, if recovered from a Lender.

2.4. Minimum Amounts of Loans.

Each request for Loans shall be, in the case of Eurodollar Loans, in an
aggregate principal amount that is not less than the lesser of $10,000,000 or
the remaining amount available to be borrowed and in the case of Base Rate
Loans, in an aggregate principal amount that is not less than the lesser of
$5,000,000 or the remaining amount available to be borrowed. Any Loan requested
shall be in an integral multiple of $1,000,000 unless the request is for all of
the remaining amount available to be borrowed.

2.5. Reductions and Increases of Loan Commitment.

(a) Upon at least three Business Days’ notice, the Borrower shall have the right
to permanently terminate or reduce the aggregate unused amount of the Loan
Commitment available to it at any time or from time to time; provided that
(i) each partial reduction shall be in an aggregate amount at least equal to
$10,000,000 and in integral multiples of $1,000,000 above such amount and
(ii) no reduction shall be made which would reduce the Loan Commitment to an
amount less than the sum of the then outstanding Loans plus the then outstanding
L/C Obligations. Any reduction in (or termination of) the Loan Commitment shall
be permanent and may not be reinstated.

(b) At any time and from time to time prior to the Maturity Date, the Borrower
may, by written notice to the Administrative Agent (which the Administrative
Agent shall promptly furnish to each Lender), request that one or more Persons
(which may include the Lenders, as provided below) offer to increase their
respective Commitments (if they are Lenders) or make an additional Commitment
(if they are not already Lenders) (such increased and/or additional Commitments
being, an “Increase”) under this paragraph (b), it being understood that (i) if
such offer is to be made by a Person that is not already a Lender, the
Administrative Agent shall have consented to such Person being a Lender
hereunder to the extent such consent would be required pursuant to
Section 12.3(b) in the event of an assignment to such Person (such consent not
to be unreasonably withheld), and (ii) the Issuing Lenders shall have consented
to such Person increasing or making such Commitment, which consent may be
withheld in the sole discretion of the Issuing Lender. The minimum aggregate
amount of any Increase shall be $50,000,000. In no event shall the aggregate
amount of all Increases pursuant to this paragraph (b) exceed $500,000,000.
Subject to the terms of this paragraph (b), the Borrower may arrange for one or
more eligible banks or other financial institutions, which may include any
Lender, to

 

17



--------------------------------------------------------------------------------

extend applicable Commitments or increase their existing applicable Commitments
in an aggregate amount equal to the proposed Increase. In the event that one or
more of such Persons elects in its sole discretion to offer to increase or enter
into such Commitments, and such Persons, the Borrower and the Administrative
Agent agree as to the amount of such Commitments to be allocated to the
respective Persons making such offers and the fees (if any) to be payable by the
Borrower in connection therewith, the Borrower, such Persons, the Administrative
Agent and the Issuing Lenders shall execute and deliver an appropriate amendment
to this Credit Agreement, which amendment shall specify, among other things, the
procedures for reallocating any outstanding Loans and L/C Obligations and the
Issuing Lenders’ respective shares of any concurrent increase in the L/C
Commitment.

(c) Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) or addition of a new Lender shall become effective
under this Section unless, (i) on the date of such increase, the conditions set
forth in paragraphs (b) and (c) of Section 6.2 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by the chief financial officer, treasurer or assistant
treasurer of the Borrower, and (ii) the Administrative Agent shall have received
(with sufficient copies for each of the Lenders) documents consistent with those
delivered on the Effective Date under clauses (b) and (e) of Section 6.1 as to
the corporate power and authority of the Borrower to borrow hereunder after
giving effect to such Increase.

2.6. Loan Notes.

(a) The Loans made by any Lender shall be evidenced, upon request by such
Lender, by a promissory note of the Borrower payable to such Lender in
substantially the form of Exhibit 2.6(a) hereto (a “Loan Note”) and in a
principal amount equal to the amount of such Lender’s Commitment Percentage of
the Loan Commitment as in effect as of the date such Lender becomes a party to
this Credit Agreement.

(b) The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Loan made by each Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by such Lender on
its books; provided that the failure of such Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing hereunder or under any Loan Note, and each
such recordation or endorsement shall be conclusive and binding absent manifest
error.

2.7. Extension of Maturity Date.

(a) Extension Request. The Borrower may request, no more than once during the
term of this Agreement, a one-year extension of the Maturity Date by submitting
a written request for an extension to the Administrative Agent (an “Extension
Request”) no earlier than 90 days but not later than 60 days prior to any
anniversary of the Closing Date (such anniversary being an “Anniversary Date”).
Promptly upon receipt of an Extension Request, the Administrative Agent shall
notify each Lender thereof and shall request each Lender to approve the
Extension Request. Each Lender approving the Extension Request shall deliver its
written consent no earlier than 30 days but no later than 20 days prior to such
Anniversary Date (it being

 

18



--------------------------------------------------------------------------------

understood and agreed that such consent may be given or withheld in such
Lender’s sole and absolute discretion). If any Lender shall fail to notify the
Administrative Agent in writing of its consent to any such request for extension
of the Maturity Date by the 20th day prior to such Anniversary Date, such Lender
shall be deemed to be a Non-Consenting Lender (as defined below) with respect to
such request. The election of any Lender to agree to an Extension Request shall
not obligate any other Lender to so agree. The Administrative Agent shall
deliver to the Borrower written notification of the Lenders’ decisions no later
than 15 days prior to such Anniversary Date.

(b) Extension. If all of the Lenders consent in writing to any such request in
accordance with Section 2.7(a), the Maturity Date in effect at such time shall,
effective as at such next Anniversary Date (the “Extension Date”), be extended
for one calendar year; provided that no such extension shall become effective
under this sentence unless, (i) on the applicable Extension Date, the conditions
set forth in Sections 6.2(b) and (c) shall be satisfied (or waived by Lenders
holding more than 50% of the Loan Commitment) and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by the
chief financial officer or treasurer of the Borrower and (ii) the Administrative
Agent shall have received documents consistent with those delivered on the
Effective Date as to the corporate power and authority of the Borrower to borrow
hereunder after giving effect to such extension. If Lenders holding more than
50% of the Loan Commitment, but less than all of the Lenders, consent in writing
to any such request in accordance with Section 2.7(a), unless the Borrower shall
deliver written notice to the Administrative Agent terminating such requested
extension not less than ten Business Days prior to the proposed Extension Date
(it being understood and agreed that any Extension Request issued in connection
with any such terminated extension shall constitute an Extension Request for
purposes of determining the then remaining available number of Extension
Requests under Section 2.7(a)), the Maturity Date in effect at such time shall,
effective as at the applicable Extension Date, be extended as to those Lenders
that so consented (each a “Consenting Lender”) but shall not be extended as to
any other Lender (each a “Non-Consenting Lender”). To the extent that the
Maturity Date is not extended as to any Lender pursuant to this Section 2.7 and
the Commitment of such Lender is not assumed in accordance with Section 2.7(c)
on or prior to the applicable Extension Date, the Commitment of such
Non-Consenting Lender shall automatically terminate in whole on such unextended
Maturity Date without any further notice or other action by the Borrower, such
Lender or any other Person and the Borrower shall pay all Loans, together with
accrued but unpaid interest thereon, and all other amounts owing under this
Credit Agreement to such Non-Consenting Lender on such unextended Maturity Date;
provided that such Non-Consenting Lender shall continue to be entitled to the
benefits of, and subject to, those provisions of this Credit Agreement and the
other Credit Documents which survive payment of the Loans, Reimbursement
Obligations and other obligations of the Borrower hereunder and termination of
the applicable agreement. It is understood and agreed that no Lender shall have
any obligation whatsoever to agree to any request made by the Borrower for any
requested extension of the Maturity Date.

(c) Assuming Lenders. If less than all of the Lenders consent to any such
request pursuant to Section 2.7(a), the Borrower may arrange for one or more
Persons (who may be Consenting Lenders) acceptable to the Administrative Agent
and the Issuing Banks (each an “Assuming Lender”) (x) to assume, effective as of
the Extension Date or such other date as may be agreed among the Borrower, the
Non-Consenting Lender, such Assuming Lender and the

 

19



--------------------------------------------------------------------------------

Administrative Agent, any Non-Consenting Lender’s Commitment and all of the
obligations of such Non-Consenting Lender under this Credit Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender and (y) to accept, effective as of the Extension Date or such later date
as any Assuming Lender executes and delivers an assignment agreement in
substantially the form of Exhibit 12.3 (an “Assumption Agreement”), the Maturity
Date applicable to Consenting Lenders; provided, however, that the amount of the
Commitment of any such Assuming Lender as a result of such substitution shall in
no event be less than $5,000,000 unless the amount of the Commitment of such
Non-Consenting Lender is less than $5,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; and provided further that:

 

  (i) any such Assuming Lender shall have paid to such Non-Consenting Lender
(A) the aggregate principal amount of, and any interest accrued and unpaid to
the effective date of the assignment on, the outstanding Loans, if any, owing to
such Non-Consenting Lender plus (B) any accrued but unpaid commitment fees owing
to such Non-Consenting Lender as of the effective date of such assignment;

 

  (ii) all additional accrued and unpaid cost reimbursements, expense
reimbursements and indemnities payable to such Non-Consenting Lender, and all
other accrued and unpaid amounts owing to such Non-Consenting Lender hereunder,
as of the effective date of such assignment shall have been paid to such
Non-Consenting Lender; and

 

  (iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 12.3(b)(vi) for such assignment shall
have been paid;

provided further that such Non-Consenting Lender shall continue to be entitled
to the benefits of, and subject to, those provisions of this Credit Agreement
and the other Credit Documents which survive payment of the Loans, Reimbursement
Obligations and other obligations of the Borrower hereunder and termination of
the applicable agreement. At least three Business Days prior to any Extension
Date, (A) each such Assuming Lender, if any, shall have delivered to the
Borrower and the Administrative Agent an Assumption Agreement, duly executed by
such Assuming Lender, such Non-Consenting Lender, the Borrower and the
Administrative Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Administrative
Agent (acting reasonably) as to the increase in the amount of its Commitment and
(C) each Non-Consenting Lender being replaced pursuant to this Section 2.7 shall
have delivered to the Administrative Agent any Loan Note held by such
Non-Consenting Lender. Upon the payment of all amounts referred to in clauses
(i), (ii) and (iii) of this Section 2.7(c), each such Assuming Lender, as of the
Extension Date, will be substituted for such Non-Consenting Lender under this
Credit Agreement and shall be a Lender for all purposes of this Credit
Agreement, without any further acknowledgment by or the consent of the other
Lenders, and the obligations of each such Non-Consenting Lender hereunder
arising after the Extension Date shall, by the provisions hereof, be released
and discharged.

 

20



--------------------------------------------------------------------------------

(d) Consent of Majority of Existing Lenders. If Lenders holding more than 50% of
the Loan Commitment (after giving effect to any assignments pursuant to
Section 2.7(c)) consent in a writing delivered to the Administrative Agent to a
requested extension (whether by execution or delivery of an Assumption Agreement
or otherwise) not later than one Business Day prior to such Extension Date, the
Administrative Agent shall so notify the Borrower, and, so long as (i) on the
Extension Date, the conditions set forth in Sections 6.2(b) and (c) shall be
satisfied or waived by Lenders holding more than 50% of the Loan Commitment
(after giving effect to any assignments pursuant to Section 2.7(c)) and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by the chief financial officer or treasurer of the Borrower
and (ii) the Administrative Agent shall have received documents consistent with
those delivered on the Effective Date as to the corporate power and authority of
the Borrower to borrow hereunder after giving effect to such extension, the
Maturity Date then in effect shall be extended for the additional one-year
period as described in Section 2.7(b), and all references in this Credit
Agreement, and in any Loan Notes to the “Maturity Date” shall, with respect to
each Consenting Lender and each Assuming Lender for such Extension Date, refer
to the Maturity Date as so extended. Promptly following each Extension Date, the
Administrative Agent shall notify the Lenders (including, without limitation,
each Assuming Lender) of the extension of the scheduled Maturity Date in effect
immediately prior thereto and shall thereupon record in the Register the
relevant information with respect to each such Consenting Lender and each such
Assuming Lender.

SECTION 3. PAYMENTS

3.1. Interest.

(a) Interest Rate.

 

  (i) All Base Rate Loans shall accrue interest at the Adjusted Base Rate.

 

  (ii) All Eurodollar Loans shall accrue interest at the Adjusted Eurodollar
Rate.

(b) Default Rate of Interest. Upon the occurrence, and during the continuance,
of an Event of Default, the principal of and, to the extent permitted by law,
interest on the Loans, Reimbursement Obligations and any other amounts owing by
the Borrower hereunder or under the other Credit Documents shall bear interest,
payable on demand, at a per annum rate equal to 2% plus the rate which would
otherwise be applicable (or if no rate is applicable, then the Adjusted Base
Rate plus 2% per annum).

(c) Interest Payments. Interest on Loans shall be due and payable in arrears on
each Interest Payment Date.

3.2. Prepayments.

(a) Voluntary Prepayments. The Borrower shall have the right to prepay Loans
made to it in whole or in part from time to time without premium or penalty;
provided,

 

21



--------------------------------------------------------------------------------

however, that (i) Eurodollar Loans may only be prepaid on three Business Days’
prior written notice to the Administrative Agent and any prepayment of
Eurodollar Loans will be subject to Section 4.3 hereof, (ii) each such partial
prepayment of Loans shall be in the minimum principal amount of $10,000,000 and
(iii) all prepayments shall be accompanied by all accrued and unpaid interest on
the principal prepaid. Amounts prepaid hereunder shall be applied as the
Borrower may elect; provided that if the Borrower fails to specify the
application of a voluntary prepayment then such prepayment shall be applied in
each case first to Base Rate Loans and then to Eurodollar Loans in direct order
of Interest Period maturities.

(b) Mandatory Prepayments. If at any time the amount of Loans outstanding plus
the L/C Obligations then outstanding exceeds the Loan Commitment, the Borrower
shall immediately make a principal payment to the Administrative Agent in the
manner and in an amount necessary to be in compliance with Section 2.1 hereof.
Any payments made under this Section 3.2(b) shall be subject to Section 4.3
hereof and shall be applied first, to Base Rate Loans, and second, to Eurodollar
Loans in direct order of Interest Period maturities; provided, that if the
aggregate principal amount of Loans then outstanding is less than the amount of
such excess (because L/C Obligations constitute a portion thereof), the Borrower
shall, to the extent of the balance of such excess, replace outstanding Letters
of Credit and/or deposit an amount in cash in a cash collateral account
established with the Administrative Agent for the benefit of the Lenders on
terms and conditions satisfactory to the Administrative Agent. All prepayments
shall be accompanied by all accrued and unpaid interest on the principal
prepaid.

3.3. Payment in Full at Maturity.

On the Maturity Date, the entire outstanding principal balance of all Loans,
together with accrued but unpaid interest and all other sums owing under this
Credit Agreement, shall be due and payable in full, unless accelerated sooner
pursuant to Section 10 hereof.

3.4. Fees and Utilization Margin.

(a) Commitment Fees.

(i) In consideration of the Loan Commitment being made available by the Lenders
hereunder, the Borrower agrees to pay to the Administrative Agent, for the pro
rata benefit of each Lender, a commitment fee for each day that will accrue on
the unutilized Loan Commitment (i.e., the amount of the Loan Commitment less the
outstanding aggregate principal amount of Loans and L/C Obligations) on such day
according to the per annum percentages set forth under the heading “Applicable
Commitment Fee” in the table included in the definition of “Applicable
Percentage” (the “Commitment Fee”).

(ii) The accrued Commitment Fees shall be due and payable in arrears on the
first Business Day of each January, April, July and October (as well as on the
Maturity Date and on any date that the Loan Commitment is reduced) for the
immediately preceding fiscal quarter (or portion thereof), beginning with the
first of such dates to occur after the Closing Date.

 

22



--------------------------------------------------------------------------------

(b) Utilization Margin.

(i) If on any day the sum of the aggregate outstanding principal amount of all
Loans plus the L/C Obligations then outstanding exceeds the product of
(A) one-half (1/2) times (B) the Loan Commitment (or if all of the Commitments
shall have been terminated, the Loan Commitment in effect immediately prior to
such termination), the Applicable Percentage otherwise applicable to the Loans
shall be increased by a per annum percentage set forth under the heading
“Applicable Percentage for Utilization Margin” in the table included in the
definition of “Applicable Percentage” (the “Utilization Margin”).

(ii) The accrued Utilization Margin shall be due and payable on each Interest
Payment Date (as well as on any date that the Loan Commitment is reduced),
beginning with the first of such dates to occur after the Closing Date.

(c) Administrative Fees. The Borrower agrees to pay to the Administrative Agent
an annual fee as agreed to between the Borrower and the Administrative Agent.

(d) Fees Under Original Credit Agreement. On the Closing Date, the Borrower
shall pay to the Administrative Agent, for the ratable account of the lenders
then party to the Original Credit Agreement, the accrued and unpaid “Commitment
Fees” (as such term is defined in the Original Credit Agreement before giving
effect to this Credit Agreement) under the Original Credit Agreement to but not
including the Closing Date.

3.5. Place and Manner of Payments.

All payments of principal, interest, fees, expenses and other amounts to be made
by the Borrower under this Credit Agreement shall be received not later than
2:00 p.m. on the date when due in Dollars and in immediately available funds,
without setoff, deduction, counterclaim or withholding of any kind, by the
Administrative Agent at its offices in New York, New York, except payments to be
made directly to an Issuing Lender as provided herein. The Borrower shall, at
the time it makes any payment under this Credit Agreement, specify to the
Administrative Agent, the Loans, fees or other amounts payable by the Borrower
hereunder to which such payment is to be applied (and in the event that it fails
to specify, or if such application would be inconsistent with the terms hereof,
the Administrative Agent, shall distribute such payment to the Lenders in such
manner as it reasonably determines in its sole discretion).

3.6. Pro Rata Treatment.

Except to the extent otherwise provided herein, all Loans, each payment or
prepayment of principal of any Loan, each payment of interest on the Loans, each
payment of Commitment Fees and Letter of Credit Fees, each reduction of the Loan
Commitment, each payment to Lenders in respect of their participations in L/C
Obligations and each conversion or continuation of any Loans, shall be allocated
pro rata among the Lenders in accordance with the respective Commitment
Percentages.

 

23



--------------------------------------------------------------------------------

3.7. Computations of Interest and Fees.

(a) Except for Base Rate Loans, on which interest shall be computed on the basis
of a 365 or 366 day year as the case may be, all computations of interest and
fees hereunder shall be made on the basis of the actual number of days elapsed
over a year of 360 days.

(b) It is the intent of the Lenders and the Borrower to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between the Lenders and the Borrower are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Loan Notes or otherwise, exceed the maximum non-usurious
amount permissible under applicable law. If, from any possible construction of
any of the Credit Documents or any other document, interest would otherwise be
payable in excess of the maximum non-usurious amount, any such construction
shall be subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum non-usurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
and not to the payment of interest, or refunded to the Borrower or the other
payor thereof if and to the extent such amount which would have been excessive
exceeds such unpaid principal amount of the Loans. The right to demand payment
of the Loans or any other indebtedness evidenced by any of the Credit Documents
does not include the right to receive any interest which has not otherwise
accrued on the date of such demand, and the Lenders do not intend to charge or
receive any unearned interest in the event of such demand. All interest paid or
agreed to be paid to the Lenders with respect to the Loans shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term (including any renewal or extension) of the
Loans so that the amount of interest on account of such indebtedness does not
exceed the maximum non-usurious amount permitted by applicable law.

3.8. Sharing of Payments.

Each Lender agrees that, in the event that any Lender shall obtain payment in
respect of any Loan or L/C Obligation owing to such Lender under this Credit
Agreement through the exercise of a right of set-off, banker’s lien,
counterclaim or otherwise (including, but not limited to, pursuant to the
Bankruptcy Code) in excess of its pro rata share as provided for in this Credit
Agreement (other than any such payment made to a Non-Consenting Lender pursuant
to Section 2.7(b) or (c)), such Lender shall promptly purchase from the other
Lenders a participation in such Loans, in such amounts and with such other
adjustments from time to time, as shall be equitable in order that all Lenders
share such payment in accordance with their respective ratable shares as
provided for in this Credit Agreement. Each Lender further agrees that if a
payment to a Lender (which is obtained by such Lender through the exercise of a
right of set-off, banker’s lien, counterclaim or otherwise) shall be rescinded
or must otherwise be

 

24



--------------------------------------------------------------------------------

restored, each Lender which shall have shared the benefit of such payment shall,
by repurchase of a participation theretofore sold, return its share of that
benefit to each Lender whose payment shall have been rescinded or otherwise
restored. The Borrower agrees that any Lender so purchasing such a participation
in Loans made to the Borrower may, to the fullest extent permitted by law,
exercise all rights of payment, including set-off, banker’s lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of such Loan or other obligation in the amount of such participation.
Except as otherwise expressly provided in this Credit Agreement, if any Lender
shall fail to remit to the Administrative Agent or any other Lender an amount
payable by such Lender to the Administrative Agent or such other Lender pursuant
to this Credit Agreement on the date when such amount is due, such payments
shall accrue interest thereon, for each day from the date such amount is due
until the day such amount is paid to the Administrative Agent or such other
Lender, at a rate per annum equal to the Federal Funds Rate.

3.9. Evidence of Debt.

(a) Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender by or for the account of the Borrower
from time to time under this Credit Agreement. Each Lender will make reasonable
efforts to maintain the accuracy of its account or accounts and to promptly
update its account or accounts from time to time, as necessary.

(b) The Administrative Agent shall maintain the Register pursuant to
Section 12.3(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, type and Interest
Period of each such Loan hereunder, (ii) the amount of any principal or interest
due and payable or to become due and payable to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
or for the account of the Borrower and each Lender’s share thereof. The
Administrative Agent will make reasonable efforts to maintain the accuracy of
the subaccounts referred to in the preceding sentence and to promptly update
such subaccounts from time to time, as necessary.

(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) of this Section 3.9 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain any such account, the Register or such
subaccounts, as applicable, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay the Loans made by such Lender to the
Borrower in accordance with the terms hereof.

 

25



--------------------------------------------------------------------------------

SECTION 4. ADDITIONAL PROVISIONS REGARDING LOANS

4.1. Eurodollar Loan Provisions.

(a) Unavailability. In the event that the Administrative Agent shall have
determined in good faith (i) that Dollar deposits in the principal amounts
requested with respect to a Eurodollar Loan are not generally available in the
London interbank Eurodollar market or (ii) that reasonable means do not exist
for ascertaining the Eurodollar Rate, the Administrative Agent shall, as soon as
practicable thereafter, give notice of such determination to the Borrower and
the Lenders. In the event of any such determination under clauses (i) or
(ii) above, until the Administrative Agent shall have advised the Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist,
(A) any request by the Borrower for Eurodollar Loans shall be deemed to be a
request for Base Rate Loans, and (B) any request by the Borrower for conversion
into or continuation of Eurodollar Loans shall be deemed to be a request for
conversion into or continuation of Base Rate Loans.

(b) Change in Legality.

(i) Notwithstanding any other provision herein, if any change in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration or interpretation thereof shall make it unlawful
for any Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower and to the Administrative Agent, such Lender may:

(A) declare that Eurodollar Loans, and conversions to or continuations of
Eurodollar Loans, will not thereafter be made by such Lender to the Borrower
hereunder, whereupon any request by the Borrower for, or for conversion into or
continuation of, Eurodollar Loans shall, as to such Lender only, be deemed a
request for, or for conversion into or continuation of, Base Rate Loans, unless
such declaration shall be subsequently withdrawn; and

(B) require that all outstanding Eurodollar Loans made by it to the Borrower be
converted to Base Rate Loans in which event all such Eurodollar Loans shall be
automatically converted to Base Rate Loans.

(ii) In the event any Lender shall exercise its rights under clause (A) or
(B) above, all payments and prepayments of principal which would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender to the Borrower or the converted Eurodollar Loans of such Lender to the
Borrower shall instead be applied to repay the Base Rate Loans made by such
Lender to the Borrower in lieu of, or resulting from the conversion of, such
Eurodollar Loans.

(c) Increased Costs. If at any time a Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to the
making, the commitment to make or the maintaining of any Eurodollar Loan because
of (i) any change since

 

26



--------------------------------------------------------------------------------

the date of this Credit Agreement in any applicable law, governmental rule,
regulation, guideline or order (or in the interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, guideline or such order) including, without limitation, the
imposition, modification or deemed applicability of any reserves, deposits or
similar requirements (such as, for example, but not limited to, a change in
official reserve requirements, but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the Adjusted
Eurodollar Rate) or (ii) other circumstances affecting the London interbank
Eurodollar market; then the Borrower shall pay to such Lender promptly upon
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender may determine in its sole discretion) as may be required to compensate
such Lender for such increased costs or reductions in amounts receivable
hereunder.

Each determination and calculation made by a Lender under this Section 4.1
shall, absent manifest error, be binding and conclusive on the parties hereto.

4.2. Capital Adequacy.

If, after the date hereof, any Lender has determined that the adoption or
effectiveness of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Lender (or its parent corporation) with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Lender’s (or parent corporation’s) capital
or assets as a consequence of its commitments or obligations hereunder to the
Borrower to a level below that which such Lender (or its parent corporation)
could have achieved but for such adoption, effectiveness, change or compliance
(taking into consideration such Lender’s (or parent corporation’s) policies with
respect to capital adequacy), then, upon notice from such Lender, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender (or its parent corporation) for such reduction. Each determination
by any such Lender of amounts owing under this Section 4.2 shall, absent
manifest error, be conclusive and binding on the parties hereto.

4.3. Compensation.

The Borrower shall compensate each Lender, upon its written request, for all
reasonable losses, expenses and liabilities (including, without limitation, any
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by the Lender to fund its Eurodollar Loans
to the Borrower) which such Lender may sustain:

(a) if for any reason (other than a default by such Lender or the Administrative
Agent) a borrowing of Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing;

 

27



--------------------------------------------------------------------------------

(b) if any repayment, continuation or conversion of any Eurodollar Loan by the
Borrower occurs on a date which is not the last day of an Interest Period
applicable thereto, including, without limitation, in connection with any
demand, acceleration, mandatory prepayment or otherwise (including any demand
under this Section 4); or

(c) if the Borrower fails to repay its Eurodollar Loans when required by the
terms of this Credit Agreement.

Calculation of all amounts payable to a Lender under this Section 4.3 shall be
made as though the Lender has actually funded its Eurodollar Loan through the
purchase of a Eurodollar deposit bearing interest at the Eurodollar Rate in an
amount equal to the amount of that Loan, having a maturity comparable to the
relevant Interest Period and through the transfer of such Eurodollar deposit
from an offshore office of that Lender to a domestic office of that Lender in
the United States of America; provided, however, that each Lender may fund each
of its Eurodollar Loans in any manner it sees fit and the foregoing assumption
shall be utilized only for the calculation of amounts payable under this
Section 4.3.

4.4. Taxes.

(a) Tax Liabilities Imposed on a Lender. Any and all payments by the Borrower
hereunder or under any of the Credit Documents shall be made, in accordance with
the terms hereof and thereof, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes measured
by net income and franchise taxes imposed on any Lender by the jurisdiction
under the laws of which such Lender is organized or transacting business or any
political subdivision thereof (all such non-excluded taxes, being hereinafter
referred to as “Taxes”). If the Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder to any Lender, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.4) such Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions, (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law, and (iv) the
Borrower shall deliver to such Lender evidence of such payment to the relevant
Governmental Authority.

(b) Other Taxes. In addition, the Borrower agrees to pay, upon notice from a
Lender and prior to the date when penalties attach thereto, all present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies of the United States or any state or political subdivision
thereof or any applicable foreign jurisdiction that arise from any payment made
hereunder by the Borrower or from the execution, delivery or registration of, or
otherwise from the Borrower’s participation with respect to, this Credit
Agreement (collectively, the “Other Taxes”).

(c) Refunds. If a Lender or the Administrative Agent (as the case may be) shall
become aware that it is entitled to claim a refund (or a refund in the form of a
credit) (each, a “Refund”) from a Governmental Authority (as a result of any
error in the amount of Taxes or Other Taxes paid to such Governmental Authority
or otherwise) of Taxes or Other Taxes which

 

28



--------------------------------------------------------------------------------

the Borrower has paid, or with respect to which the Borrower has paid additional
amounts, pursuant to this Section 4.4, it shall promptly notify the Borrower of
the availability of such Refund and shall, within 30 days after receipt of
written notice by the Borrower, make a claim to such Governmental Authority for
such Refund at the Borrower’s expense if, in the judgment of such Lender or the
Administrative Agent (as the case may be), the making of such claim will not be
otherwise disadvantageous to it; provided that nothing in this subsection
(c) shall be construed to require any Lender or the Administrative Agent to
institute any administrative proceeding (other than the filing of a claim for
any such Refund) or judicial proceeding to obtain such Refund.

If a Lender or the Administrative Agent (as the case may be) receives a Refund
from a Governmental Authority (as a result of any error in the amount of Taxes
or Other Taxes paid to such Governmental Authority or otherwise) of any Taxes or
Other Taxes which have been paid by the Borrower, or with respect to which the
Borrower has paid additional amounts pursuant to this Section 4.4, it shall
promptly pay to the Borrower the amount so received (but only to the extent of
payments made, or additional amounts paid, by the Borrower under this
Section 4.4 with respect to Taxes or Other Taxes giving rise to such Refund),
net of all reasonable out-of-pocket expenses (including the net amount of taxes,
if any, imposed on such Lender or the Administrative Agent with respect to such
Refund) of such Lender or Administrative Agent, and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
Refund); provided, however, that the Borrower, upon the request of Lender or the
Administrative Agent, agrees to repay the amount paid over to the Borrower (plus
penalties, interest or other charges) to such Lender or the Administrative Agent
in the event such Lender or the Administrative Agent is required to repay such
Refund to such Governmental Authority. Nothing contained in this Section 4.4(c)
shall require any Lender or the Administrative Agent to make available any of
its tax returns (or any other information that it deems to be confidential or
proprietary).

(d) Foreign Lender. Each Lender (which, for purposes of this Section 4.4, shall
include any Affiliate of a Lender that makes any Eurodollar Loan pursuant to the
terms of this Credit Agreement) that is not a “United States person” (as such
term is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower
and the Administrative Agent on or before the Closing Date (or, in the case of a
Person that becomes a Lender after the Closing Date by assignment, promptly upon
such assignment), two duly completed and signed copies of (A) either (1) Form
W-8BEN, or any applicable successor form, of the United States Internal Revenue
Service entitling such Lender to a complete exemption from withholding on all
amounts to be received by such Lender pursuant to this Credit Agreement and/or
the Loan Notes or (2) Form W-8ECI, or any applicable successor form, of the
United States Internal Revenue Service relating to all amounts to be received by
such Lender pursuant to this Credit Agreement and/or the Loan Notes and, if
applicable, (B) an Internal Revenue Service Form W-8BEN or W-9 entitling such
Lender to receive a complete exemption from United States backup withholding
tax. Each such Lender shall, from time to time after submitting either such
form, submit to the Borrower and the Administrative Agent such additional duly
completed and signed copies of such forms (or such successor forms or other
documents as shall be adopted from time to time by the relevant United States
taxing authorities) as may be (1) reasonably requested in writing by the
Borrower or the Administrative Agent and (2) appropriate under then current
United States laws or regulations. Upon the reasonable request of the Borrower
or the Administrative Agent,

 

29



--------------------------------------------------------------------------------

each Lender that has not provided the forms or other documents, as provided
above, on the basis of being a United States person shall submit to the Borrower
and the Administrative Agent a certificate to the effect that it is such a
“United States person.”

4.5. Mitigation; Mandatory Assignment.

The Administrative Agent and each Lender shall use reasonable efforts to avoid
or mitigate any increased cost or suspension of the availability of an interest
rate under Sections 4.1 through 4.4 above to the greatest extent practicable
(including transferring the Loans to another lending office or Affiliate of a
Lender) unless, in the opinion of the Administrative Agent or such Lender, such
efforts would be likely to have an adverse effect upon it. In the event a Lender
makes a request to the Borrower for additional payments in accordance with
Section 4.1, 4.2 or 4.4, then, provided that no Default or Event of Default has
occurred and is continuing at such time, the Borrower may, at its own expense
(such expense to include any transfer fee payable to the Administrative Agent
under Section 12.3(b) and any expense pursuant to Section 4 hereof) and in its
sole discretion, require such Lender to transfer and assign in whole (but not in
part), without recourse (in accordance with and subject to the terms and
conditions of Section 12.3(b)), all of its interests, rights and obligations
under this Credit Agreement to an Eligible Assignee which shall assume such
assigned obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (a) such assignment shall not conflict
with any law, rule or regulation or order of any court or other Governmental
Authority and (b) the Borrower or such Eligible Assignee shall have paid to the
assigning Lender in immediately available funds the principal of and interest
accrued to the date of such payment on the portion of the Loans hereunder held
by such assigning Lender and all other amounts owed to such assigning Lender
hereunder, including amounts owed pursuant to Sections 4.1 through 4.4 hereof.

SECTION 5. LETTERS OF CREDIT

5.1. L/C Commitment.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 5.4, agrees to issue
letters of credit (each a “Letter of Credit”) for the account of the Borrower on
any Business Day from the Closing Date until the date that is ten Business Days
prior to the Maturity Date in such form as may be approved from time to time by
such Issuing Lender; provided that no Issuing Lender shall have any obligation
to issue any Letter of Credit if, after giving effect to such issuance, (i) the
L/C Obligations would exceed the L/C Commitment, (ii) the aggregate amount of
the Utilized Commitments would be greater than the Loan Commitments or
(iii) unless the applicable Issuing Lender shall otherwise consent thereto, the
aggregate amount of all outstanding Letters of Credit issued by such Issuing
Lender would exceed 33 1/3% of the L/C Commitment. Each Letter of Credit shall
(x) be denominated in Dollars, (y) have a face amount of at least $1,000,000
(unless otherwise agreed by the applicable Issuing Lender) and (z) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Maturity Date; provided,
that, if one or more Letters of Credit shall at any time have an expiry date
that is later than five Business Days prior to the Maturity Date, the Borrower
shall, not later than (i) five Business Days preceding the Maturity Date,

 

30



--------------------------------------------------------------------------------

deposit in a cash collateral account established with the Administrative Agent,
on terms and conditions satisfactory to the Administrative Agent, an amount
equal to the L/C Obligations with respect to such Letters of Credit, if the
Borrower’s Rating in effect is at least BBB- as published by S&P, is at least
Baa3 as published by Moody’s and is at least BBB- as published by Fitch or
(ii) fifteen days preceding the Maturity Date, deposit in a cash collateral
account established with the Administrative Agent an amount equal to the L/C
Obligations with respect to such Letters of Credit if the Borrower’s Rating in
effect is lower than BBB- as published by S&P, or is lower than Baa3 as
published by Moody’s or is lower than BBB- as published by Fitch; provided,
further, that the obligations under this Section 5 in respect of such Letters of
Credit of (i) the Borrower shall survive the Maturity Date and shall remain in
effect until no such Letters of Credit remain outstanding and (ii) each Lender
shall be reinstated, to the extent any such cash collateral, the application
thereof or reimbursement in respect thereof is required to be returned to the
Borrower by the applicable Issuing Lender after the Maturity Date. Amounts held
in such cash collateral account shall be held and applied by the Administrative
Agent in the manner and for the purposes set forth in Section 10.2(c).

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable requirement of
law.

(c) Schedule 5.1 contains a description of all letters of credit issued by the
Issuing Lenders pursuant to the Original Credit Agreement and which are to
remain outstanding on the Effective Date. Each such letter of credit, including
any extension thereof, shall continue to constitute a “Letter of Credit” for all
purposes of this Credit Agreement.

5.2. Procedure for Issuance of Letter of Credit.

The Borrower may from time to time request that an Issuing Lender issue a Letter
of Credit by delivering an Application therefor to such Issuing Lender, with a
copy to the Administrative Agent, at their respective addresses for notices
specified herein, completed to the satisfaction of such Issuing Lender, and such
other certificates, documents and other papers and information as such Issuing
Lender may request. Upon receipt of any Application, the applicable Issuing
Lender will process such Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall promptly issue the Letter of Credit
requested thereby (but in no event shall any Issuing Lender be required to issue
any Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
applicable Issuing Lender and the Borrower. The applicable Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower promptly following the
issuance thereof. The applicable Issuing Lender shall promptly furnish to the
Administrative Agent notice of the issuance of such Letter of Credit (including
the amount thereof), together with a copy of such Letter of Credit, whereupon
the Administrative Agent shall in turn promptly furnish such notice to the
Lenders and a copy of such Letter of Credit to any Lender requesting the same.

 

31



--------------------------------------------------------------------------------

5.3. Fees and Other Charges.

(a) The Borrower will pay a fee (“Letter of Credit Fees”) on all outstanding
Letters of Credit at the per annum percentages set forth under the heading
“Applicable Percentage for Letters of Credit” in the table included in the
definition of “Applicable Percentage”, multiplied by the Stated Amount of each
Letter of Credit, shared ratably among the Lenders and payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date. In addition, the
Borrower shall pay to each Issuing Lender for its own account a fronting fee on
the undrawn and unexpired amount of each Letter of Credit issued by it as agreed
between the Borrower and such Issuing Lender.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit issued by it.

5.4. L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lenders to issue their respective
Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from each Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
such Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued by it and the amount of each draft paid by such Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees that, if
a draft is paid under any Letter of Credit for which an Issuing Lender is not
indefeasibly reimbursed in cash in full by the Borrower in accordance with the
terms of this Credit Agreement (notwithstanding delivery of cash collateral
pursuant to Sections 5.1(a) and 10.2(c)), such L/C Participant shall pay to the
Administrative Agent for the account of the applicable Issuing Lender, upon
demand, an amount equal to such L/C Participant’s Commitment Percentage of the
amount of such draft, or any part thereof, that is not so reimbursed.

(b) If any amount required to be paid by any L/C Participant to or for the
account of an Issuing Lender pursuant to Section 5.4(a) in respect of any
unreimbursed portion of any payment made by an Issuing Lender under any Letter
of Credit is paid within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Administrative Agent for the account of
such Issuing Lender on demand an amount equal to the product of (i) such amount,
times (ii) the daily average Federal Funds Rate during the period from and
including the date such payment is required to the date on which such payment is
immediately available to the applicable Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. If any such amount required to be paid by any
L/C Participant pursuant to Section 5.4(a) is not made available by such L/C
Participant within three Business Days after the date such payment is due, the
applicable Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the Adjusted Base Rate. A certificate of an Issuing Lender submitted
to any L/C Participant with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error.

 

32



--------------------------------------------------------------------------------

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 5.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
cause the Administrative Agent to distribute to such L/C Participant its pro
rata share thereof; provided, however, that in the event that any such payment
received by such Issuing Lender shall be required to be returned by such Issuing
Lender, such L/C Participant shall return to such Issuing Lender the portion
thereof previously distributed by such Issuing Lender to it.

5.5. Reimbursement Obligation of the Borrower.

The Borrower agrees to reimburse each Issuing Lender on the Business Day next
succeeding the Business Day on which such Issuing Lender notifies the Borrower
of the date and amount of a draft presented under any Letter of Credit and paid
by such Issuing Lender for the amount of (a) such draft so paid and (b) any
taxes, fees, charges or other costs or expenses incurred by such Issuing Lender
in connection with such payment. Each such payment shall be made to the
applicable Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds. Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full (i) at the Adjusted Base Rate until the Business Day next succeeding the
date of the relevant notice, and (ii) thereafter, at the rate set forth in
Section 3.1(b).

5.6. Obligations Absolute.

The Borrower’s obligations under this Section 5 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against any Issuing Lender, any beneficiary of a Letter of Credit or any other
Person. The Borrower also agrees with each Issuing Lender that such Issuing
Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 5.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Issuing Lender. The Borrower agrees that any action
taken or omitted by an Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in the Uniform Commercial Code of the State of New York, shall be
binding on the Borrower and shall not result in any liability of such Issuing
Lender to the Borrower.

 

33



--------------------------------------------------------------------------------

5.7. Letter of Credit Payments.

If any draft shall be presented for payment under any Letter of Credit, the
applicable Issuing Lender shall promptly notify the Administrative Agent and the
Borrower of the date and amount thereof. The responsibility of an Issuing Lender
to the Borrower in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit,
subject to Section 5.6.

5.8. Applications.

To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 5, the provisions of
this Section 5 shall apply.

SECTION 6. CONDITIONS PRECEDENT

6.1. Closing Conditions.

The obligation of the Lenders to enter into the Credit Documents is subject to
satisfaction of the following conditions (all documents, certificates and
opinions described below to be in form and substance acceptable to the Lenders)
on or prior to February 28, 2006:

(a) Credit Documents. Receipt by the Administrative Agent of duly executed
copies of: (i) this Credit Agreement and (ii) the other Credit Documents.

(b) Corporate Documents. Receipt by the Administrative Agent of the following:

(i) Charter Documents. Copies of the articles of incorporation or other charter
documents of the Borrower certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation and certified by a secretary or assistant secretary of the
Borrower to be true and correct as of the Closing Date.

(ii) Bylaws. A copy of the bylaws of the Borrower certified by a secretary or
assistant secretary of the Borrower to be true and correct as of the Closing
Date.

(iii) Resolutions. Copies of resolutions of the Board of Directors of the
Borrower approving and adopting the Credit Documents, the transactions
contemplated herein and therein and authorizing execution and delivery thereof,
certified by a secretary or assistant secretary of the Borrower to be true and
correct and in force and effect as of the Closing Date.

 

34



--------------------------------------------------------------------------------

(iv) Good Standing. Copies of (a) certificates of good standing, existence or
its equivalent, certified as of a recent date by the appropriate Governmental
Authorities of its jurisdiction of incorporation and (b) to the extent
available, a certificate indicating payment of all corporate franchise taxes
certified as of a recent date by the appropriate Governmental Authorities of the
Borrower’s jurisdiction of incorporation.

(c) Closing Certificate. Receipt by the Administrative Agent of a certificate of
the Borrower, dated the Closing Date, substantially in the form of Exhibit
6.1(c), executed by any Assistant Treasurer and the Secretary or any Assistant
Secretary of the Borrower, and attaching the documents referred to in subsection
6.1(b).

(d) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented,
and the Borrower shall have paid all interest, fees and expenses accrued under
the Original Credit Agreement to but not including the Closing Date.

(e) Opinion of Counsel. Receipt by the Administrative Agent of an opinion or
opinions, satisfactory in form and content to the Administrative Agent and the
Lenders, addressed to the Administrative Agent and each of the Lenders and dated
as of the Closing Date, substantially in the form of Exhibit 6.1(e), from
McGuireWoods LLP, outside legal counsel to the Borrower.

(f) Financial Statements. Receipt and approval by the Administrative Agent and
the Lenders of the audited consolidated financial statements of the Borrower
dated as of December 31, 2003 and December 31, 2004 and the unaudited interim
consolidated financial statements of the Borrower for the periods ended
March 31, 2005, June 30, 2005 and September 30, 2005.

(g) Consents. Receipt by the Administrative Agent of a written representation
from the Borrower that (i) all governmental, shareholder and third party
consents and approvals necessary or, in the reasonable opinion of the
Administrative Agent, advisable in connection with the transactions contemplated
hereby have been received and are in full force and effect and (ii) no condition
or requirement of law exists which could reasonably be likely to restrain,
prevent or impose any material adverse condition on the transactions
contemplated hereby, and receipt by the Administrative Agent of copies of any
required orders of any regulatory authority approving the Borrower’s execution,
delivery and performance of this Credit Agreement and the borrowings hereunder.

(h) No Default; Representations and Warranties. As of the Closing Date (i) there
shall exist no Default or Event of Default and (ii) all representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects.

(i) Material Adverse Effect. No event or condition shall have occurred since the
dates of the financial statements delivered pursuant to Section 6.1(f) above
that has or would be likely to have a Material Adverse Effect.

 

35



--------------------------------------------------------------------------------

(j) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.

The Administrative Agent shall provide written notice to the Borrower and the
Lenders upon the occurrence of the Effective Date (as defined in Section 12.15).

6.2. Conditions to Loans and Letters of Credit.

In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make new Loans to the Borrower (including the initial
Loans to be made hereunder) or issue, renew or participate in any Letter of
Credit unless:

(a) Request. The Borrower shall have timely delivered a duly executed and
completed Notice of Borrowing or Application in conformance with all the terms
and conditions of this Credit Agreement.

(b) Representations and Warranties. The representations and warranties made by
the Borrower in or pursuant to the Credit Documents are true and correct in all
material respects at and as if made as of the date of the funding of the Loans,
issuance of any Letter of Credit or increase in Loan Commitment pursuant to
Section 2.5(b) or extension of the Maturity Date under Section 2.7 or, if any
such representation and warranty was made as of a specific date, such
representation and warranty was true and correct in all material respects as of
such date; provided, however, that the representation and warranty set forth in
clause (ii) of the second paragraph of Section 7.6 hereof need not be true and
correct as a condition to the making of any Loans or the issuance, renewal or
participations in any Letter of Credit made after the Closing Date.

(c) No Default. On the date of the funding of the Loans, issuance of the Letter
of Credit or increase in Loan Commitment pursuant to Section 2.5(b), no Default
or Event of Default has occurred and is continuing or would be caused by making
the Loans or issuance of a Letter of Credit.

(d) Availability. Immediately after giving effect to the making of a Loan (and
the application of the proceeds thereof) or issuance or renewal of the Letter of
Credit, the sum of Loans outstanding and the L/C Obligations shall not exceed
the Loan Commitment.

The delivery of each Notice of Borrowing and Application shall constitute a
representation and warranty by the Borrower of the correctness of the matters
specified in subsections (b), (c), and (d) above.

SECTION 7. REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to each Lender that:

7.1. Organization and Good Standing.

The Borrower and each Material Subsidiary of the Borrower (other than any
Material Subsidiary that is not a corporation) (a) is a corporation duly
incorporated, validly

 

36



--------------------------------------------------------------------------------

existing and in good standing under the laws of the jurisdiction of its
incorporation, (b) is duly qualified and in good standing as a foreign
corporation authorized to do business in every jurisdiction where the failure to
so qualify would have a Material Adverse Effect and (c) has the requisite
corporate power and authority to own its properties and to carry on its business
as now conducted and as proposed to be conducted. Each Material Subsidiary of
the Borrower that is not a corporation (a) is a legal entity duly organized,
existing and in good standing under the laws of its jurisdiction of
organization, (b) is registered or qualified as an entity authorized to do
business in every jurisdiction where the failure to be so registered or
qualified would have a Material Adverse Effect and (c) has the requisite power
and authority to own its properties and to carry on its business as now
conducted and as proposed to be conducted.

7.2. Due Authorization.

The Borrower (a) has the requisite corporate power and authority to execute,
deliver and perform this Credit Agreement and the other Credit Documents and to
incur the obligations herein and therein provided for and (b) is duly authorized
to, and has been authorized by all necessary corporate action, to execute,
deliver and perform this Credit Agreement and the other Credit Documents.

7.3. No Conflicts.

Neither the execution and delivery of the Credit Documents and the consummation
of the transactions contemplated therein, nor the performance of and compliance
with the terms and provisions thereof by the Borrower will (a) violate or
conflict with any provision of its articles of incorporation or bylaws,
(b) violate, contravene or materially conflict with any law, regulation
(including, without limitation, Regulation U or Regulation X), order, writ,
judgment, injunction, decree or permit applicable to it, (c) violate, contravene
or materially conflict with contractual provisions of, or cause an event of
default under, any indenture, loan agreement, mortgage, deed of trust, contract
or other agreement or instrument to which it is a party or by which it may be
bound, the violation of which could have a Material Adverse Effect or (d) result
in or require the creation of any Lien upon or with respect to its properties.

7.4. Consents.

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required to be obtained or made by the Borrower in connection with the
Borrower’s execution, delivery or performance of this Credit Agreement or any of
the other Credit Documents that has not been obtained or made, other than any
filings with the Securities and Exchange Commission and other Governmental
Authorities that may be required to be made after the date hereof and which are
properly filed in accordance with applicable laws, rules and regulations as of
such later date.

7.5. Enforceable Obligations.

This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally or by general equitable principles.

 

37



--------------------------------------------------------------------------------

7.6. Financial Condition.

The financial statements provided to the Lenders pursuant to Section 6.1(f) and
pursuant to Section 8.1(a) and (b) present fairly the financial condition,
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of the dates stated therein.

In addition, (i) such financial statements were prepared in accordance with GAAP
and, (ii) since September 30, 2005, there have occurred no changes or
circumstances which have had or would be reasonably expected to have a Material
Adverse Effect.

7.7. No Default.

Neither the Borrower nor any of its Material Subsidiaries is in default in any
respect under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would be reasonably
expected to have a Material Adverse Effect.

7.8. Indebtedness.

As of the Closing Date, the Borrower has no Indebtedness except as disclosed in
the financial statements referenced in Section 6.1(f) and on Schedule 7.8.

7.9. Litigation.

Except as disclosed in the Borrower’s Annual Report on Form 10-K for the year
ended December 31, 2004 and the Borrower’s Quarterly Reports on Form 10-Q for
the quarters ended March 31, 2005, June 30, 2005 and September 30, 2005, there
are no actions, suits or legal, equitable, arbitration or administrative
proceedings, pending or, to the knowledge of the Borrower, threatened against
the Borrower or a Material Subsidiary of the Borrower in which there is a
reasonable possibility of an adverse decision which would have or would
reasonably be expected to have a Material Adverse Effect.

7.10. Taxes.

The Borrower and each Material Subsidiary of the Borrower has (i) filed, or
caused to be filed, all material tax returns (federal, state, local and foreign)
required to be filed by it and paid all amounts of taxes shown thereon to be due
(including interest and penalties) and (ii) except to the extent such failure to
pay would not reasonably be expected to have a Material Adverse Effect, paid all
other taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except, in the case of each of clause (i) and (ii), for such taxes which
are not yet delinquent or that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.

 

38



--------------------------------------------------------------------------------

7.11. Compliance with Law.

Except as disclosed in the Borrower’s Annual Report on Form 10-K for the year
ended December 31, 2004 and the Borrower’s Quarterly Reports for the quarters
ended March 31, 2005, June 30, 2005 and September 30, 2005, the Borrower and
each Material Subsidiary of the Borrower is in compliance with all laws, rules,
regulations, orders and decrees applicable to it, or to its properties, unless
such failure to comply would not have a Material Adverse Effect.

7.12. ERISA.

(a) No Reportable Event has occurred and is continuing with respect to any Plan;
(b) no Plan has an accumulated funding deficiency determined under Section 412
of the Code; (c) no proceedings have been instituted, or, to the knowledge of
the Borrower, planned to terminate any Plan; (d) neither the Borrower, nor any
member of a Controlled Group including the Borrower, nor any duly-appointed
administrator of a Plan has instituted or intends to institute proceedings to
withdraw from any Multiemployer Pension Plan (as defined in Section 3(37) of
ERISA); and (e) each Plan has been maintained and funded in all material
respects in accordance with its terms and with the provisions of ERISA
applicable thereto.

7.13. Government Regulation.

The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, and is not
controlled by such a company, nor is otherwise subject to regulation under said
Act.

7.14. Solvency.

The Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement and the other Credit Documents, will be Solvent.

SECTION 8. AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Loans made to it, together with interest, fees and
all other obligations hereunder, have been paid in full and the Commitments and
all Letters of Credit hereunder shall have terminated:

8.1. Information Covenants.

The Borrower will furnish, or cause to be furnished, to the Administrative Agent
and each Lender:

(a) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of the Borrower, a Form 10-K as
required to be filed with the Securities and Exchange Commission under the
Securities Act of 1933, as amended, and the Exchange Act, which includes
financial information required by such Form 10-K, such financial information to
be in reasonable form and detail and audited by Deloitte &

 

39



--------------------------------------------------------------------------------

Touche LLP or another independent registered public accounting firm of
recognized national standing reasonably acceptable to the Administrative Agent
and whose opinion shall be to the effect that such financial statements have
been prepared in accordance with GAAP (except for changes with which such
accountants concur) and shall not be limited as to the scope of the audit or
qualified in any respect.

(b) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each of the first three fiscal quarters of the
Borrower, a Form 10-Q as required to be filed with the Securities and Exchange
Commission under the Securities Act of 1933, as amended, and the Exchange Act,
which includes the financial information required by such Form 10-Q, such
financial information to be in reasonable form and detail, and accompanied by a
certificate of the chief financial officer or treasurer of the Borrower to the
effect that such quarterly financial statements fairly present in all material
respects the financial condition of the Borrower and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments.

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 8.1(a) and 8.1(b) above, a certificate of the chief
financial officer or treasurer of the Borrower, substantially in the form of
Exhibit 8.1(c), (i) demonstrating compliance with the financial covenant
contained in Section 8.11 by calculation thereof as of the end of each such
fiscal period and (ii) stating that no Default or Event of Default exists, or if
any such Default or Event of Default does exist, specifying the nature and
extent thereof and what action the Borrower proposes to take with respect
thereto.

(d) Reports. Promptly upon transmission or receipt thereof, notice of any
filings and registrations of the Borrower with, and reports to or from, the
Securities and Exchange Commission, or any successor agency, and copies of all
financial statements, proxy statements, notices and reports as Dominion
Resources shall send to its shareholders.

(e) Notices. Upon the Borrower obtaining knowledge thereof, the Borrower will
give written notice to the Administrative Agent immediately of (i) the
occurrence of an event or condition consisting of a Default or Event of Default,
specifying the nature and existence thereof and what action the Borrower
proposes to take with respect thereto, and (ii) the occurrence of any of the
following: (A) the pendency or commencement of any litigation, arbitral or
governmental proceeding against the Borrower or a Material Subsidiary of the
Borrower which, if adversely determined, is likely to have a Material Adverse
Effect, (B) the institution of any proceedings against the Borrower or a
Material Subsidiary of the Borrower with respect to, or the receipt of notice by
such Person of potential liability or responsibility for violation, or alleged
violation of any federal, state or local law, rule or regulation, the violation
of which would likely have a Material Adverse Effect or (C) any notice or
determination concerning the imposition of any withdrawal liability by a
Multiemployer Plan against the Borrower or any of its ERISA Affiliates, the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA or the termination of any
Plan.

 

40



--------------------------------------------------------------------------------

(f) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower as the Administrative Agent or the Required Lenders may reasonably
request.

Financial statements and reports required to be delivered pursuant to
Section 8.1(a), (b) or (d) (to the extent any such statements are included in
materials otherwise filed with the Securities and Exchange Commission) may be
made available by the Borrower on the Borrower’s corporate website, any
Securities and Exchange Commission website or any other publicly available
website as notified to the Administrative Agent and the Lenders; provided that
upon the request of the Administrative Agent or any Lender, the Borrower shall
deliver paper copies of such documents to the Administrative Agent or such
Lender, as the case may be. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the financial statements referred
to above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

8.2. Preservation of Existence and Franchises.

The Borrower will do (and will cause each of its Material Subsidiaries to do)
all things necessary to preserve and keep in full force and effect (i) its
existence and (ii) to the extent material to the conduct of the business of the
Borrower or any of its Material Subsidiaries, its rights, franchises and
authority; provided that nothing in this Section 8.2 shall prevent any
transaction otherwise permitted under Section 9.2 or Section 9.3 or any change
in the form of organization (by merger or otherwise) of any Material Subsidiary
of the Borrower so long as such change shall not have an adverse effect on the
Borrower’s ability to perform its obligations hereunder.

8.3. Books and Records.

The Borrower will keep (and will cause each of its Material Subsidiaries to
keep) complete and accurate books and records of its transactions in accordance
with good accounting practices on the basis of GAAP (including the establishment
and maintenance of appropriate reserves).

8.4. Compliance with Law.

The Borrower will comply (and will cause each of its Material Subsidiaries to
comply) with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property if noncompliance with any such law, rule, regulation, order or
restriction would be reasonably expected to have a Material Adverse Effect.

8.5. Payment of Taxes.

The Borrower will pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, or upon its income or profits, or upon any of
its properties, before they shall become delinquent if the failure to make such
payment and discharge would reasonably be expected to have a Material Adverse
Effect; provided, however, that the Borrower

 

41



--------------------------------------------------------------------------------

shall not be required to pay any such tax, assessment, charge, levy, or claim
which is being contested in good faith by appropriate proceedings and as to
which adequate reserves therefor have been established in accordance with GAAP.

8.6. Insurance.

The Borrower will at all times maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance and casualty
insurance) in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as are in accordance with normal
industry practice.

8.7. Performance of Obligations.

The Borrower will perform (and will cause each of its Material Subsidiaries to
perform) in all material respects all of its obligations under the terms of all
agreements that are material to the conduct of the business of the Borrower or
any of its Material Subsidiaries and all indentures, mortgages, security
agreements or other debt instruments to which it is a party or by which it is
bound.

8.8. ERISA.

The Borrower and each of its ERISA Affiliates will (a) at all times make prompt
payment of all contributions (i) required under all employee pension benefit
plans (as defined in Section 3(2) of ERISA) (“Pension Plans”) and (ii) required
to meet the minimum funding standard set forth in ERISA with respect to each of
its Plans; (b) promptly upon request, furnish the Administrative Agent and the
Lenders copies of each annual report/return (Form 5500 Series), as well as all
schedules and attachments required to be filed with the Department of Labor
and/or the Internal Revenue Service pursuant to ERISA, and the regulations
promulgated thereunder, in connection with each of its Pension Plans for each
Plan Year (as defined in ERISA); (c) notify the Administrative Agent immediately
of any fact, including, but not limited to, any Reportable Event arising in
connection with any of its Plans, which might constitute grounds for termination
thereof by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Plan, together with a statement,
if requested by the Administrative Agent, as to the reason therefor and the
action, if any, proposed to be taken in respect thereof; and (d) furnish to the
Administrative Agent, upon its request, such additional information concerning
any of its Plans as may be reasonably requested. The Borrower will not nor will
it permit any of its ERISA Affiliates to (A) terminate a Plan if any such
termination would have a Material Adverse Effect or (B) cause or permit to exist
any Reportable Event under ERISA or other event or condition which presents a
material risk of termination at the request of the PBGC if such termination
would have a Material Adverse Effect.

8.9. Use of Proceeds.

The Borrower intends that the facilities afforded by this Credit Agreement will
be used primarily in the form of Letters of Credit, and secondarily, in the form
of Loans. The Letters of Credit issued hereunder and proceeds of the Loans made
to the Borrower hereunder may be used solely (a) to provide credit support for
the Borrower’s commercial paper, (b) for working capital of the Borrower and its
Subsidiaries and (c) for other general corporate purposes.

 

42



--------------------------------------------------------------------------------

None of the proceeds of the Loans made to the Borrower hereunder will be used
for the purpose of purchasing or carrying any “margin stock” which violates
Regulation U or Regulation X or for the purpose of reducing or retiring in
violation of Regulation U or Regulation X any Indebtedness which was originally
incurred to purchase or carry “margin stock” or for any other purpose which
might constitute this transaction a “purpose credit” in violation of Regulation
U or Regulation X.

8.10. Audits/Inspections.

Upon reasonable notice, during normal business hours and in compliance with the
reasonable security procedures of the Borrower, the Borrower will permit
representatives appointed by the Administrative Agent or the Required Lenders
(or upon a Default or Event of Default, any Lender), including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect the Borrower’s property, including its books and records, its
accounts receivable and inventory, the Borrower’s facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit the
Required Lenders (or upon a Default or Event of Default, any Lender) or the
Administrative Agent or its representatives to investigate and verify the
accuracy of information provided to the Lenders and to discuss all such matters
with the officers, employees and representatives of the Borrower.

8.11. Total Funded Debt to Capitalization.

The ratio of (a) Total Funded Debt to (b) Capitalization for the Borrower shall
at all times be less than or equal to .65 to 1.00.

SECTION 9. NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Loans, together with interest, fees and all other
obligations hereunder, have been paid in full and the Commitments and all
Letters of Credit hereunder shall have terminated:

9.1. Nature of Business.

The Borrower will not alter the character of its business from that conducted as
of the Closing Date and activities reasonably related thereto and similar and
related businesses; provided that the Borrower may transfer Non-Regulated Assets
to one or more Wholly-Owned Subsidiaries of DRI to the extent permitted under
Section 9.3.

9.2. Consolidation and Merger.

The Borrower will not enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that notwithstanding the foregoing provisions of this
Section 9.2, the following actions may be taken if, both immediately prior
thereto and after giving effect thereto, no Default or Event of Default exists:

(a) a Subsidiary of the Borrower may be merged or consolidated with or into the
Borrower; provided that the Borrower shall be the continuing or surviving
entity; and

 

43



--------------------------------------------------------------------------------

(b) the Borrower may merge or consolidate with any other Person if either
(i) the Borrower shall be the continuing or surviving entity or (ii) the
Borrower shall not be the continuing or surviving entity and the entity so
continuing or surviving (A) is an entity organized and duly existing under the
law of any state of the United States and (B) executes and delivers to the
Administrative Agent and the Lenders an instrument in form satisfactory to the
Required Lenders pursuant to which it expressly assumes the Loans and all of the
other obligations of the Borrower under the Credit Documents and procures for
the Administrative Agent and each Lender an opinion in form satisfactory to the
Required Lenders and from counsel satisfactory to the Required Lenders in
respect of the due authorization, execution, delivery and enforceability of such
instrument and covering such other matters as the Required Lenders may
reasonably request.

9.3. Sale or Lease of Assets.

The Borrower will not convey, sell, lease, transfer or otherwise dispose of, in
one transaction or a series of transactions, all or substantially all of its
business or assets whether now owned or hereafter acquired, it being understood
and agreed that the Borrower (or any Material Subsidiary of the Borrower) may
transfer Non-Regulated Assets to one or more Wholly-Owned Subsidiaries of
Dominion Resources, provided that (i) each such Wholly-Owned Subsidiary remains
at all times a Wholly-Owned Subsidiary of Dominion Resources and (ii) the
Ratings of Dominion Resources and the Borrower will not be lowered to less than
BBB by S&P, Baa2 by Moody’s or BBB by Fitch in connection with or as a result of
such transfer.

9.4. Limitation on Liens.

If the Borrower shall pledge, mortgage or hypothecate, or permit any Lien upon,
any property or assets at any time owned by the Borrower and by reason thereof
the Borrower would under the Indenture be obligated to cause the securities
outstanding under the Indenture as from time to time in effect to be secured by
such pledge, mortgage, hypothecation or other Lien, the Borrower shall
concurrently make effective provision whereby the Loans and Reimbursement
Obligations outstanding hereunder will be equally and ratably secured with any
and all other indebtedness thereby secured.

9.5. Fiscal Year.

The Borrower will not change its fiscal year without prior notification to the
Lenders.

SECTION 10. EVENTS OF DEFAULT

10.1. Events of Default.

An Event of Default shall exist upon the occurrence and continuation of any of
the following specified events (each an “Event of Default”):

(a) Payment. The Borrower shall:

(i) default in the payment when due of any principal of any of the Loans or
Reimbursement Obligations, or shall fail to deliver to the Administrative Agent,
when due, any cash collateral required to be provided in accordance with
Sections 3.2(b) or 5.1(a); or

 

44



--------------------------------------------------------------------------------

(ii) default, and such default shall continue for five or more Business Days, in
the payment when due of any interest on the Loans, Reimbursement Obligations or
of any fees or other amounts owing hereunder, under any of the other Credit
Documents or in connection herewith.

(b) Representations. Any representation, warranty or statement made or deemed to
be made by the Borrower herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made.

(c) Covenants. The Borrower shall:

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 8.2, 8.9, 8.11 or 9.1 through 9.5, inclusive; or

(ii) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 8.1(a), (b), (c) or (e) and such default shall
continue unremedied for a period of five Business Days after the earlier of a
Responsible Officer becoming aware of such default or notice thereof given by
the Administrative Agent; or

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b), (c)(i), or
(c)(ii) of this Section 10.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 30 days after the earlier of a Responsible Officer becoming aware of such
default or notice thereof given by the Administrative Agent.

(d) Credit Documents. Any Credit Document shall fail to be in full force and
effect or shall fail to give the Administrative Agent and/or the Lenders the
security interests, liens, rights, powers and privileges purported to be created
thereby.

(e) Bankruptcy, etc. The occurrence of any of the following: (i) a court or
governmental agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Borrower or a Material Subsidiary of the
Borrower in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of the Borrower
or a Material Subsidiary of the Borrower or for any substantial part of its
property or ordering the winding up or liquidation of its affairs; or (ii) an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect is commenced against the

 

45



--------------------------------------------------------------------------------

Borrower or a Material Subsidiary of the Borrower and such petition remains
unstayed and in effect for a period of 60 consecutive days; or (iii) the
Borrower or a Material Subsidiary of the Borrower shall commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of such Person or any substantial part of its property or
make any general assignment for the benefit of creditors; or (iv) the Borrower
or a Material Subsidiary of the Borrower shall admit in writing its inability to
pay its debts generally as they become due or any action shall be taken by such
Person in furtherance of any of the aforesaid purposes.

(f) Defaults under Other Agreements. With respect to any Indebtedness (other
than Indebtedness outstanding under this Credit Agreement) of the Borrower or a
Material Subsidiary of the Borrower in a principal amount in excess of
$35,000,000, (i) the Borrower or a Material Subsidiary of the Borrower shall
(A) default in any payment (beyond the applicable grace period with respect
thereto, if any) with respect to any such Indebtedness, or (B) default (after
giving effect to any applicable grace period) in the observance or performance
of any covenant or agreement relating to such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event or condition shall occur or condition exist, the effect of which default
or other event or condition is to cause, or permit, the holder or holders of
such Indebtedness (or trustee or agent on behalf of such holders) to cause any
such Indebtedness to become due prior to its stated maturity; or (ii) any such
Indebtedness shall be declared due and payable, or required to be prepaid other
than by a regularly scheduled required prepayment, prior to the stated maturity
thereof; or (iii) any such Indebtedness matures and is not paid at maturity.

(g) Judgments. One or more judgments, orders, or decrees shall be entered
against the Borrower or a Material Subsidiary of the Borrower involving a
liability of $35,000,000 or more, in the aggregate, (to the extent not paid or
covered by insurance provided by a carrier who has acknowledged coverage) and
such judgments, orders or decrees shall continue unsatisfied, undischarged and
unstayed for a period ending on the first to occur of (i) the last day on which
such judgment, order or decree becomes final and unappealable and, where
applicable, with the status of a judicial lien and (ii) 30 days.

(h) ERISA. (i) The Borrower, a Material Subsidiary of the Borrower or any member
of the Controlled Group including the Borrower shall fail to pay when due an
amount or amounts aggregating in excess of $35,000,000 which it shall have
become liable to pay under Title IV of ERISA; or (ii) notice of intent to
terminate a Plan or Plans of the Borrower which in the aggregate have unfunded
liabilities in excess of $35,000,000 (individually and collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by the Borrower or any member of
the Controlled Group including the Borrower, any plan administrator or any
combination of the foregoing; or (iii) the PBGC shall institute proceedings
under Title IV of ERISA to terminate, to impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Material Plan of the Borrower; or (iv) a condition
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan of the Borrower must be terminated; or
(v) there shall occur a complete or partial withdrawal from, or a default,
within the meaning of Section 4219(c)(5) of

 

46



--------------------------------------------------------------------------------

ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the Controlled Group including the Borrower to incur a current
payment obligation in excess of $35,000,000.

(i) Change of Control. The occurrence of any Change of Control.

10.2. Acceleration; Remedies.

(a) Upon the occurrence of an Event of Default, and at any time thereafter
unless and until such Event of Default has been waived by the Required Lenders
or cured to the satisfaction of the Required Lenders, the Administrative Agent
may with the consent of the Required Lenders, and shall, upon the request and
direction of the Required Lenders, by written notice to the Borrower take any of
the following actions without prejudice to the rights of the Administrative
Agent or any Lender to enforce its claims against the Borrower, except as
otherwise specifically provided for herein:

(i) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

(ii) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest on the Loans, and any and all other indebtedness or obligations of any
and every kind (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) owing by the Borrower to any of the Lenders or
the Administrative Agent hereunder to be due whereupon the same shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.

(iii) Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents, including, without limitation, all
rights of set-off, as against the Borrower.

(b) Notwithstanding the foregoing, if an Event of Default specified in
Section 10.1(e) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof, all accrued and unpaid
fees and other indebtedness or obligations (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) owing by the
Borrower to the Lenders and the Administrative Agent hereunder shall immediately
become due and payable without the giving of any notice or other action by the
Administrative Agent or the Lenders.

(c) With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
Section 10.2, the Borrower shall at such time deposit in a cash collateral
account established with the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn

 

47



--------------------------------------------------------------------------------

upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Credit Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower hereunder and
under the other Credit Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto).

10.3. Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
amounts outstanding under any of the Credit Documents shall be paid over or
delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable outside attorneys’ fees) of the
Administrative Agent or any of the Lenders in connection with enforcing the
rights of the Lenders under the Credit Documents and any protective advances
made by the Administrative Agent or any of the Lenders, pro rata as set forth
below;

SECOND, to payment of any fees owed to the Administrative Agent or any Lender,
pro rata as set forth below;

THIRD, to the payment of all accrued interest payable to the Lenders, pro rata
as set forth below;

FOURTH, to the payment of the outstanding principal amount of the Loans, pro
rata as set forth below;

FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and

SIXTH, the payment of the surplus, if any, to whoever may be lawfully entitled
to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on each Lender’s Commitment Percentages) of amounts
available to be applied.

SECTION 11. AGENCY PROVISIONS

11.1. Appointment.

Each Lender hereby designates and appoints Barclays as administrative agent of
such Lender to act as specified herein and the other Credit Documents, and each
such Lender hereby authorizes the Administrative Agent, as the agent for such
Lender, to take such action on

 

48



--------------------------------------------------------------------------------

its behalf under the provisions of this Credit Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated by the terms hereof and of the other Credit Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere herein and in the other Credit Documents,
the Administrative Agent shall not have any duties or responsibilities, except
those expressly set forth herein and therein, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Credit Agreement or any of
the other Credit Documents, or shall otherwise exist against the Administrative
Agent. The provisions of this Section are solely for the benefit of the
Administrative Agent and the Lenders and the Borrower shall not have any rights
as a third party beneficiary of the provisions hereof. In performing its
functions and duties under this Credit Agreement and the other Credit Documents,
the Administrative Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for the Borrower.

11.2. Delegation of Duties.

The Administrative Agent may execute any of its duties hereunder or under the
other Credit Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

11.3. Exculpatory Provisions.

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection
herewith or in connection with any of the other Credit Documents (except for its
or such Person’s own gross negligence or willful misconduct), or responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by the Borrower contained herein or in any of the other
Credit Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection herewith or in connection with the other Credit Documents, or
enforceability or sufficiency therefor of any of the other Credit Documents, or
for any failure of the Borrower to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be responsible to any Lender for
the effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Credit Agreement, or any of the other Credit Documents or
for any representations, warranties, recitals or statements made herein or
therein or made by the Borrower in any written or oral statement or in any
financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of the Borrower to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default or to inspect the properties, books or records of the
Borrower. The Administrative Agent is not a trustee for the Lenders and owes no
fiduciary duty to the Lenders. None of the Lenders identified on the facing page
or

 

49



--------------------------------------------------------------------------------

signature pages of this Credit Agreement as “Syndication Agent” or
“Co-Documentation Agents” shall have any right, power, obligation, liability,
responsibility or duty under this Credit Agreement other than those applicable
to all Lenders as such, nor shall they have or be deemed to have any fiduciary
relationship with any Lender.

11.4. Reliance on Communications.

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation reasonably believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower, independent accountants and other
experts selected by the Administrative Agent with reasonable care). The
Administrative Agent may deem and treat the Lenders as the owner of its
interests hereunder for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent in accordance with Section 12.3(b). The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Credit
Agreement or under any of the other Credit Documents unless it shall first
receive such advice or concurrence of the Required Lenders (or to the extent
specifically provided in Section 12.6, all the Lenders) as it deems appropriate
or it shall first be indemnified to its satisfaction by the Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder or under
any of the other Credit Documents in accordance with a request of the Required
Lenders (or to the extent specifically provided in Section 12.6, all the
Lenders) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders (including their successors and
assigns).

11.5. Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to the Credit Document, describing such Default or Event of Default and stating
that such notice is a “notice of default.” In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be directed by the Required
Lenders (or, to the extent specifically provided in Section 12.6, all the
Lenders).

11.6. Non-Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent or any affiliate thereof hereinafter taken, including any
review of the affairs of the Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance

 

50



--------------------------------------------------------------------------------

upon the Administrative Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower and made its
own decision to make its Loans hereunder and enter into this Credit Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Credit Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower.
Except for (i) delivery of the Credit Documents and (ii) notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

11.7. Indemnification.

Each Lender agrees to indemnify the Administrative Agent in its capacity as such
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to its Loan Commitment
(as in effect at the time indemnification is sought hereunder), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including without limitation at any time following the payment
of the Loans) be imposed on, incurred by or asserted against the Administrative
Agent in its capacity as such in any way relating to or arising out of this
Credit Agreement or the other Credit Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the gross negligence or willful misconduct of the Administrative
Agent. If any indemnity furnished to the Administrative Agent for any purpose
shall, in the opinion of the Administrative Agent, be insufficient or become
impaired, the Administrative Agent may call for additional indemnity and cease,
or not commence, to do the acts indemnified against until such additional
indemnity is furnished. The agreements in this Section shall survive the payment
of the Loans and all other amounts payable hereunder and under the other Credit
Documents.

11.8. Administrative Agent in Its Individual Capacity.

The Administrative Agent and its Affiliates may make loans to, issue to or
participate in Letters of Credit by, accept deposits from and generally engage
in any kind of business with the Borrower as though the Administrative Agent
were not Administrative Agent hereunder. With respect to the Loans made by it,
the Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though they were not
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

 

51



--------------------------------------------------------------------------------

11.9. Successor Administrative Agent.

The Administrative Agent may, at any time, resign upon 30 days written notice to
the Lenders. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment, within 30 days after the notice of
resignation, then the retiring Administrative Agent shall select a successor
Administrative Agent provided such successor is an Eligible Assignee (or if no
Eligible Assignee shall have been so appointed by the retiring Administrative
Agent and shall have accepted such appointment, then the Lenders shall perform
all obligations of the retiring Administrative Agent until such time, if any, as
a successor Administrative Agent shall have been so appointed and shall have
accepted such appointment as provided for above). Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent, as appropriate, under this Credit Agreement
and the other Credit Documents and the provisions of this Section 11.9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Credit Agreement.

SECTION 12. MISCELLANEOUS

12.1. Notices.

Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device),
(c) the Business Day following the day on which the same has been delivered
prepaid (or pursuant to an invoice arrangement) to a reputable national
overnight air courier service, or (d) the third Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case to the respective parties at the address or telecopy numbers set forth
on Schedule 12.1, or at such other address as such party may specify by written
notice to the other parties hereto.

Notices and other communications to any Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

52



--------------------------------------------------------------------------------

12.2. Right of Set-Off; Adjustments.

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default by the Borrower and the commencement of remedies
described in Section 10.2, each Lender is authorized at any time and from time
to time, without presentment, demand, protest or other notice of any kind (all
of which rights being hereby expressly waived), to set-off and to appropriate
and apply any and all deposits (general or special) and any other indebtedness
at any time held or owing by such Lender (including, without limitation
branches, agencies or Affiliates of such Lender wherever located) to or for the
credit or the account of the Borrower against obligations and liabilities of the
Borrower to the Lenders hereunder, under the Loan Notes, the other Credit
Documents or otherwise, irrespective of whether the Administrative Agent or the
Lenders shall have made any demand hereunder and although such obligations,
liabilities or claims, or any of them, may be contingent or unmatured, and any
such set-off shall be deemed to have been made immediately upon the occurrence
of an Event of Default even though such charge is made or entered on the books
of such Lender subsequent thereto. The Borrower hereby agrees that any Person
purchasing a participation in the Loans and Commitments to it hereunder pursuant
to Section 12.3(c) may exercise all rights of set-off with respect to its
participation interest as fully as if such Person were a Lender hereunder.

Except to the extent that this Credit Agreement expressly provides for payments
to be allocated to a particular Lender, if any Lender (a “Benefitted Lender”)
shall receive any payment of all or part of the obligations owing to it by the
Borrower under this Credit Agreement, receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 10.1(e), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the obligations owing to such other Lender by the
Borrower under this Credit Agreement, such Benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of the
obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

12.3. Benefit of Agreement.

(a) Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that the Borrower may not assign and transfer any of
its interests hereunder (except as permitted by Section 9.2) without prior
written consent of the Lenders; and provided further that the rights of each
Lender to transfer, assign or grant participations in its rights and/or
obligations hereunder shall be limited as set forth in this Section 12.3.

(b) Assignments. Each Lender may assign all or a portion of its rights and
obligations under this Credit Agreement (including, without limitation, all or a
portion of its Loans, its Loan Notes, and its Commitment); provided, however,
that:

(i) each such assignment shall be to an Eligible Assignee;

 

53



--------------------------------------------------------------------------------

(ii) each of (A) the Administrative Agent and (B) the Issuing Lenders, shall
have provided their written consent (not to be unreasonably withheld);

(iii) subject to the definition of “Eligible Assignee”, the Borrower shall have
provided its written consent (not to be unreasonably withheld) which consent
shall not be required during the existence of a Default or Event of Default;

(iv) any such partial assignment shall be in an amount at least equal to
$10,000,000 (or, if less, the remaining amount of the Commitment being assigned
by such Lender) or an integral multiple of $5,000,000 in excess thereof;

(v) each such assignment by a Lender shall be of a constant, and not varying,
percentage of all of its rights and obligations under this Credit Agreement and
the Loan Notes; and

(vi) the parties to such assignment shall execute and deliver to the
Administrative Agent for its acceptance an Assignment Agreement in substantially
the form of Exhibit 12.3, together with a processing fee from the assignor of
$4,000.

Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement. Upon
the consummation of any assignment pursuant to this Section 12.3(b), the
assignor, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, new Loan Notes are issued to the assignee. If
the assignee is not incorporated under the laws of the United States of America
or a State thereof, it shall deliver to the Borrower and the Administrative
Agent certification as to exemption from deduction or withholding of taxes in
accordance with Section 4.4.

By executing and delivering an assignment agreement in accordance with this
Section 12.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (A) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and the assignee warrants that it is an Eligible Assignee;
(B) except as set forth in clause (A) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Credit Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto or the financial condition of the Borrower
or the performance or observance by the Borrower of any of its obligations under
this Credit Agreement, any of the

 

54



--------------------------------------------------------------------------------

other Credit Documents or any other instrument or document furnished pursuant
hereto or thereto; (C) such assignee represents and warrants that it is legally
authorized to enter into such assignment agreement; (D) such assignee confirms
that it has received a copy of this Credit Agreement, the other Credit Documents
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such assignment agreement;
(E) such assignee will independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents; (F) such assignee appoints
and authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers under this Credit Agreement or any other Credit Document as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with such powers as are reasonably incidental thereto; and (G) such
assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of this Credit Agreement and the other Credit
Documents are required to be performed by it as a Lender.

For avoidance of doubt, the parties to this Credit Agreement acknowledge that
the provisions of this Section 12.3 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Lender to
any Federal Reserve Bank in accordance with applicable law.

(c) Register. The Administrative Agent shall maintain a copy of each Assignment
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Loans owing to, each Lender from time to time by the Borrower
(collectively, the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this Credit
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(d) Acceptance. Upon its receipt of an assignment agreement executed by the
parties thereto, together with any Loan Note subject to such assignment and
payment of the processing fee, the Administrative Agent shall, if such
Assignment Agreement has been completed and is in substantially the form of
Exhibit 12.3, (i) accept such assignment agreement, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
parties thereto.

(e) Participations. Each Lender may sell, transfer, grant or assign
participations in all or any part of such Lender’s interests and obligations
hereunder; provided that (i) such selling Lender shall remain a “Lender” for all
purposes under this Credit Agreement (such selling Lender’s obligations under
the Credit Documents remaining unchanged) and the participant shall not
constitute a Lender hereunder, (ii) no such participant shall have, or be
granted, rights to approve any amendment or waiver relating to this Credit
Agreement or the other Credit Documents except to the extent any such amendment
or waiver would (A) reduce the principal of or rate of interest on or fees in
respect of any Loans in which the participant is participating, or (B) postpone
the date fixed for any payment of principal (including extension of

 

55



--------------------------------------------------------------------------------

the Maturity Date or the date of any mandatory prepayment), interest or fees in
respect of any Loans in which the participant is participating,
(iii) sub-participations by the participant (except to an Affiliate, parent
company or Affiliate of a parent company of the participant) shall be permitted
with the consent of the Borrower (which, in each case, shall not be unreasonably
withheld or delayed and shall not be required during the existence of a Default
or Event of Default), and (iv) any such participations shall be in a minimum
aggregate amount of $10,000,000 of the Loan Commitment and in integral multiples
of $2,500,000 in excess thereof. In the case of any such participation, the
participant shall not have any rights under this Credit Agreement or the other
Credit Documents (the participant’s rights against the selling Lender in respect
of such participation to be those set forth in the participation agreement with
such Lender creating such participation) and all amounts payable by the Borrower
hereunder shall be determined as if such Lender had not sold such participation;
provided, however, that such participant shall be entitled to receive additional
amounts under Section 4 to the same extent that the Lender from which such
participant acquired its participation would be entitled to the benefit of such
cost protection provisions.

(f) Payments. No Eligible Assignee, participant or other transferee of any
Lender’s rights shall be entitled to receive any greater payment under Section 4
than such Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s written consent.

(g) Nonrestricted Assignments. Notwithstanding any other provision set forth in
this Credit Agreement, any Lender may at any time assign and pledge all or any
portion of its Loans and its Loan Notes to any Federal Reserve Bank as
collateral security pursuant to Regulation A and any operating circular issued
by such Federal Reserve Bank. No such assignment shall release the assigning
Lender from its obligations hereunder.

(h) Information. Any Lender may furnish any information concerning the Borrower
or any of its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants)
who is notified of the confidential nature of the information and agrees to use
its reasonable best efforts to keep confidential all non-public information from
time to time supplied to it.

12.4. No Waiver; Remedies Cumulative.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.

 

56



--------------------------------------------------------------------------------

12.5. Payment of Expenses, etc.

The Borrower agrees to: (a) pay all reasonable out-of-pocket costs and expenses
of (i) the Administrative Agent and the Lead Arrangers in connection with the
negotiation, preparation, execution and delivery and administration of this
Credit Agreement and the other Credit Documents and the documents and
instruments referred to therein (including, without limitation, the reasonable
fees and expenses of outside legal counsel to the Administrative Agent) and any
amendment, waiver or consent relating hereto and thereto including, but not
limited to, any such amendments, waivers or consents resulting from or related
to any work-out, renegotiation or restructure relating to the performance by the
Borrower under this Credit Agreement and (ii) of the Administrative Agent, the
Lead Arrangers and the Lenders in connection with enforcement of the Credit
Documents and the documents and instruments referred to therein (including,
without limitation, in connection with any such enforcement, the reasonable fees
and disbursements of outside counsel for the Administrative Agent and each of
the Lenders) against the Borrower; and (b) indemnify the Administrative Agent,
the Lead Arrangers and each Lender and its Affiliates, their respective
officers, directors, employees, representatives, and agents from and hold each
of them harmless against any and all losses, liabilities, claims, damages or
expenses incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of, any investigation, litigation or other
proceeding (whether or not the Administrative Agent, the Lead Arrangers or any
Lender and its Affiliates is a party thereto) related to the entering into
and/or performance of any Credit Document or the use of proceeds of any Loans
(including other extensions of credit) hereunder or the consummation of any
other transactions contemplated in any Credit Document by the Borrower,
including, without limitation, the reasonable fees and disbursements of outside
counsel incurred in connection with any such investigation, litigation or other
proceeding (but excluding any such losses, liabilities, claims, damages or
expenses to the extent incurred by reason of gross negligence or willful
misconduct on the part of the Person to be indemnified).

12.6. Amendments, Waivers and Consents.

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
and signed by the Required Lenders and the Borrower; provided that no such
amendment, change, waiver, discharge or termination shall without the consent of
each Lender affected thereby:

(a) extend the Maturity Date;

(b) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) with respect to any Loan, any Reimbursement Obligation or fees hereunder;

(c) reduce or forgive the principal amount of any Loan or any Reimbursement
Obligation;

(d) extend the Commitment of a Lender beyond the Maturity Date or increase the
Commitment of a Lender over the amount thereof in effect (it being understood
and agreed that a waiver of any Default or Event of Default or a waiver of any
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender);

 

57



--------------------------------------------------------------------------------

(e) release the Borrower from its obligations under the Credit Documents or
consent to the transfer or assignment of such obligations;

(f) amend, modify or waive any provision of this Section or Section 3.3, 3.6,
3.8, 10.1(a), 11.7, 12.2, 12.3 or 12.5;

(g) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders; or

(h) release all or substantially all of any cash collateral while any Letters of
Credit or Reimbursement Obligations remain outstanding.

Notwithstanding the above, no provisions of (a) Section 11 may be amended or
modified without the consent of the Administrative Agent and (b) Section 5 may
be amended or modified without the consent of each Issuing Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein.

12.7. Counterparts; Telecopy.

This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart. Delivery of executed counterparts by facsimile shall be
effective as an original and shall constitute a representation that an original
will be delivered.

12.8. Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

12.9. Defaulting Lender.

Each Lender understands and agrees that if such Lender is a Defaulting Lender
then it shall not be entitled to vote on any matter requiring the consent of the
Required Lenders or to object to any matter requiring the consent of all the
Lenders; provided, however, that all other benefits and obligations under the
Credit Documents shall apply to such Defaulting Lender.

 

58



--------------------------------------------------------------------------------

12.10. Survival of Indemnification and Representations and Warranties.

All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Credit Agreement, the
making of the Loans, and the repayment of the Loans and other obligations and
the termination of the Commitments hereunder.

12.11. GOVERNING LAW.

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
The Borrower irrevocably consents to the service of process out of any competent
court in any action or proceeding brought in connection with this Credit
Agreement by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at its address for notices pursuant to Section 12.1, such
service to become effective 30 days after such mailing. Nothing herein shall
affect the right of a Lender to serve process in any other manner permitted by
law.

12.12. WAIVER OF JURY TRIAL.

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

12.13. Severability.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

12.14. Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

12.15. Binding Effect.

This Credit Agreement shall become effective at such time (the “Effective Date”)
when all of the conditions set forth in Section 6.1 have been satisfied or
waived by the Lenders and this Credit Agreement shall have been executed by the
Borrower and the Administrative Agent, and the Administrative Agent shall have
received copies (telefaxed or otherwise) which, when taken together, bear the
signatures of each Lender, and thereafter this Credit Agreement shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and their respective successors and permitted assigns.

 

59



--------------------------------------------------------------------------------

12.16. Submission to Jurisdiction.

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Credit Agreement, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Credit Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Credit Agreement against the
Borrower or its properties in the courts of any jurisdiction. The Borrower
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Credit Agreement in any court referred to above. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. The Borrower also hereby irrevocably and
unconditionally waives any right it may have to claim or recover in any legal
action or proceeding referred to in this Section any special, exemplary,
punitive or consequential damages.

12.17. Confidentiality.

Each of the Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by the Borrower pursuant to this Credit
Agreement that is designated by the Borrower as confidential; provided that
nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any of its Affiliates, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective Assignee or
participant, (c) to its employees, directors, agents, attorneys and accountants
or those of any of its affiliates, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
requirement of law, (f) if required to do so in connection with any litigation
or similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Credit Document.

 

60



--------------------------------------------------------------------------------

12.18. Designation of SPVs.

Notwithstanding anything to the contrary contained herein, any Lender, (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by such Granting Lender to the
Administrative Agent and the Borrower, the option to fund all or any part of any
Loan that such Granting Lender would otherwise be obligated to fund pursuant to
this Credit Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to fund any Loan, (ii) if an SPV elects not to exercise
such option or otherwise fails to fund all or any part of such Loan, the
Granting Lender shall be obligated to fund such Loan pursuant to the terms
hereof, (iii) no SPV shall have any voting rights pursuant to Section 12.6 and
(iv) with respect to notices, payments and other matters hereunder, the
Borrower, the Administrative Agent and the Lenders shall not be obligated to
deal with an SPV, but may limit their communications and other dealings relevant
to such SPV to the applicable Granting Lender. The funding of a Loan by an SPV
hereunder shall utilize the Loan Commitment of the Granting Lender to the same
extent that, and as if, such Loan were funded by such Granting Lender.

As to any Loans or portion thereof made by it, each SPV shall have all the
rights that its applicable Granting Lender making such Loans or portion thereof
would have had under this Credit Agreement; provided, however, that each SPV
shall have granted to its Granting Lender an irrevocable power of attorney, to
deliver and receive all communications and notices under this Credit Agreement
(and any related documents) and to exercise on such SPV’s behalf, all of such
SPV’s voting rights under this Credit Agreement. No additional Loan Note shall
be required to evidence the Loans or portion thereof made by an SPV; and the
related Granting Lender shall be deemed to hold its Loan Note as agent for such
SPV to the extent of the Loans or portion thereof funded by such SPV. In
addition, any payments for the account of any SPV shall be paid to its Granting
Lender as agent for such SPV.

Each party hereto hereby agrees that no SPV shall be liable for any indemnity or
payment under this Credit Agreement for which a Lender would otherwise be liable
for so long as, and to the extent, the Granting Lender provides such indemnity
or makes such payment. In furtherance of the foregoing, each party hereto hereby
agrees (which agreements shall survive the termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.

In addition, notwithstanding anything to the contrary contained in this Credit
Agreement, any SPV may (i) at any time and without paying any processing fee
therefor, assign or participate all or a portion of its interest in any Loans to
the Granting Lender or to any financial institutions providing liquidity and/or
credit support to or for the account of such SPV to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancements to such
SPV. This Section 12.18 may not be amended without the written consent of any
Granting Lender affected thereby.

 

61



--------------------------------------------------------------------------------

12.19. USA PATRIOT Act.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Act”)), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

12.20. Restatement.

On and following the Effective Date, this Credit Agreement shall be deemed to
amend, restate and consolidate the Original Credit Agreement without impairment
of any of the obligations thereunder. On and following the Effective Date, all
of the Lenders listed on the signature pages hereto shall have the rights and
obligations of Lenders hereunder. Prior to the Effective Date and
notwithstanding the execution and delivery of this Credit Agreement, the rights
and obligations of the parties thereto under the Original Credit Agreement shall
be as set forth in the Original Credit Agreement.

[Remainder of Page Intentionally Blank]

 

62



--------------------------------------------------------------------------------

LOGO [g18039g78n17.jpg]

 

Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.

CONSOLIDATED NATURAL GAS COMPANY, as the Borrower

 

By:

Name:

James P. Carney

 

Title:

Assistant Treasurer

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g90g56.jpg]

 

BARCLAYS BANK PLC

(Main Office: New York, New York),

as Administrative Agent, a Syndication Agent, an

Issuing Lender and a Lender

By:

Name:

Gary B. Wenslow

Title:

Associate Director

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g35v94.jpg]

 

KEYBANK NATIONAL ASSOCIATION, as a Syndication Agent, an Issuing Lender and as a
Lender

By:

Name:

Sherrie I. Manson

Title:

Senior Vice President

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g92c89.jpg]

 

ABN AMRO BANK N.V., as Co-Documentation Agent and as a Lender

By:

Name:

John D.Reed

Title:

Director

By:

Name:

Todd D. Vaubel

Title:

Assistant Vice President

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g86s61.jpg]

 

SUNTRUST BANK, as a Lender

By:

Name:

Mark A. Flatin

Title:

Managing Director

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g18o58.jpg]

 

THE BANK OF NOVA SCOTIA, as Co-Documentation Agent and as a Lender

By:

Name:

Thane Rattew

Title:

Managing Director

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g63h83.jpg]

 

S-9

BNP PARIBAS, as a Under

 

By:

Name

:

 

Title:

By:

Name: Name:

 

Title:

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g16w87.jpg]

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (successor by merger to
UFJ Bank Limited), as a Lender

 

By:

Name:

Linda Tam

 

Title:

Authorized Signatory

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g19h35.jpg]

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (formerly known as The
Bank of Tokyo-Mitsubishi, Ltd., New York Branch), as a Lender

 

By:

Name:

Linda Tam

 

Title:

Authorized Signatory

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g39v57.jpg]

 



DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a Lender

 

By:

Name:

Brian M. Smith

 

Title:

Managing Director

By:

Name:

Thomas R. Brady

 

Title:

Director

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g66x75.jpg]

 

BAYERISCHE LANDESBANK CAYMAN ISLANDS BRANCH, as a Lender

 

By:

Name:

John Gregory

 

Title:

Vice President

By:

Name:

Gerard Machado

 

Title:

Vice President

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g68n61.jpg]

 

BAYERISCHE HYPO- UND VEREINSBANK AQ NEW YORK BRANCH, as a Lender

By:

Name:

William W. Hunter

Director

By:

Name:

Shannon Batchman

Title:

Director

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g72b32.jpg]

 

MIZUHO CORPORATE BANK (USA), as a Lender

By:

Name:

Raymond Ventura

Title:

Senior Vice President

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g36x70.jpg]

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:

Name:

Thomas A. Majeski

Title:

Vice President

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g63z61.jpg]

 

SUMITOMO MITSUI BANKING

 

By:

Name:

Masakazu Hasegawa Joint General Manager

 

Title:

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g93l33.jpg]

 

WACHOVIA BANK, NA as a Lender

By:







Name:

Lawrence P. Sullivan Title Director

Amended

and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g41v46.jpg]

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

By:

Name: Marcus Tarkington Title: Director

By:

Name: Rainer Meier Title: Vice President

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g39q13.jpg]

 

BRANCH BANKING & TRUST COMPANY OF VIRGINIA, as a Lender

By:

Name: Susan M. Raher Title: Senior Vice President



--------------------------------------------------------------------------------

LOGO [g18039g15h83.jpg]

 

FORTIS CAPITAL CORP., as a Lender

 

By:

Name: Paul Naumann Title: Managing Director

By:

Name:Floris Lyppens Title: Vice President

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g17x52.jpg]

 

THE ROYAL BANK OF SCOTLAND plc, as a Lender

By:

Name; Emily Freedman Title: Vice President

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g46j65.jpg]

 

CITIBANK N.A., as a Lender

By:

Name: Stuart Murray STUART J, MURRAY Title: Director Director 388 Greenwich
Street/21stFL/NYC (212)816-8597

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g77s76.jpg]

 

JPMORGAN CHASE BANK, N.A, as a Lender

By:

Name: Michael J. DeForge Title: Vice President

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g97f88.jpg]

 

KBC BANK N.V., as a Lender

By:

By:

Name: JEAN-PIERRE DIELS Title: First Vice president

Name: ERIC RASKIN

Title: VICE PRESIDENT

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g90u39.jpg]

 

MELLON BANK, N.A., as a Lender

By:

Name: Mark W, Rogers Title: Vice President

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g92x50.jpg]

 

BANK

HAPOALIM B.M., as a Lender

By:







Name:

MarcBofc Title: Vice President

i



By:







Name:

Lenroy Hackett Title: First Vice President

Amended

and Restated 5

Year

Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g97v45.jpg]

 

THE NORINCHUKTN BANK, NEW YORK BRANCH, as a Lender

By:

Name: Toshifumi Tsukitani Title: GeneralManager

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g89z56.jpg]

 

BANK LEUMI USA, as a Lender

By:

Name: Joung Hee Hong Title: Vice President

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g71h36.jpg]

 

THE BANK OF NEW YORK, as a Lender

By:

Name:JohnWatt Title: Vice President

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g18r76.jpg]

 

MALAYAN BANKING BERHAD

By:

Name: Fauzi Zulkifli Title: General Manager

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g10u62.jpg]

 

THE NORTHERN TRUST COMPANY, as a Lender

By:

Name: Karen Dahl Title: Vice President

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g92p96.jpg]

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:

Name: Eric Cosgrove Title: Assistant Vice President

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g46a15.jpg]

 

FIRST COMMERCIAL BANK, LOS ANGELES BRANCH, as a Lender

By:

Name: Chih-Tiao Shih Title: Senior Assistant Vice President & Deputy General
Manager

Amended and Restated J Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g27j57.jpg]

 

SAN PAOLO IMI S.P.A. as a Lender

By:

By:

Name: Renato Carducci Title: General Manager

Name: Glen Binder Title: Vice President

Amended and Restated 5 Year Credit Agreement



--------------------------------------------------------------------------------

LOGO [g18039g38x48.jpg]

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as

a Departing Lender

By:

Name: Title:

By:

Andrew Campbell Senior Vice President

Name: Title:

Andrew Kjoller Vice President



--------------------------------------------------------------------------------

LOGO [g18039g99y83.jpg]

 

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Original Credit
Agreement.

WESTLB AG, NEW YORK BRANCH, as

a Departing Lender

By:

Name: Title:

By

Felicia La Forgia Director

Name; Title:

Anthony Alessandro Associate Director



--------------------------------------------------------------------------------

LOGO [g18039g46h20.jpg]

 

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Original Credit
Agreement,

THE INTERNATIONAL COMMERCIAL BANK OF CHINA, as a

Departing Lender

By:

Name: Title:

NAE-YEE LUNG EVP & GENERAL MANAGER



--------------------------------------------------------------------------------

LOGO [g18039g94q40.jpg]

 

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Original Credit
Agreement.

ABU DHABI INTERNATIONAL BANK, INC., as a Departing Lender

By:

Name: Title:

David d.Young Nagy S.Kolto

Vice President Exececutive Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1

COMMITMENT PERCENTAGES

 

LENDER    COMMITMENT         PERCENTAGE

BARCLAYS BANK PLC

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

KEYBANK NATIONAL ASSOCIATION

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

ABN AMRO BANK N.V.

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

THE BANK OF NOVA SCOTIA

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

SUNTRUST BANK

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

BNP PARIBAS

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

BAYERISCHE LANDESBANK CAYMAN ISLAND BRANCH

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

MIZUHO CORPORATE BANK, LTD.

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

PNC BANK, NATIONAL ASSOCIATION

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

SUMITOMO MITSUI BANKING CORPORATION

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

WACHOVIA BANK, NATIONAL ASSOCIATION

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

BRANCH BANKING & TRUST COMPANY OF VIRGINIA

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

DEUTSCHE BANK AG NEW YORK BRANCH

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

FORTIS CAPITAL CORP.

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

THE ROYAL BANK OF SCOTLAND plc

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

CITIBANK, N.A.

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

KBC BANK N.V.

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

MELLON BANK, N.A.

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

BANK HAPOALIM B.M.

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

THE NORINCHUKIN BANK, NEW YORK BRANCH

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

BANK LEUMI USA

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

THE BANK OF NEW YORK

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

MALAYAN BANKING BERHAD

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

THE NORTHERN TRUST COMPANY

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

U.S. BANK NATIONAL ASSOCIATION

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

FIRST COMMERCIAL BANK, LOS ANGELES BRANCH

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

SAN PAOLO IMI S.P.A.

 

   [CONFIDENTIAL]*        [CONFIDENTIAL]*

TOTAL

 

   $1,700,000,000        100.000%

 

* Confidential treatment has been requested for the redacted portions of this
agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 5.1

EXISTING LETTERS OF CREDIT

 

L/C No.

  

Issuing Bank

   Current Amount   

Beneficiary

SB00201

   Barclays    $ 1,000,000    Morgan Stanley

F841780

   SunTrust    $ 1,000,000    Morgan Stanley

S309402

   KeyBank    $ 232,000,000    Deutsche Bank

S309551

   KeyBank    $ 1,000,000    Morgan Stanley

S310201

   KeyBank    $ 9,000,000    Bank of America

S310649

   KeyBank    $ 43,000,000    Barclays Bank PLC

F847141

   SunTrust    $ 1,000,000    Barclays Bank PLC

SB00407

   Barclays    $ 7,000,000    Sempra

SB00434

   Barclays    $ 250,000,000    ABN Amro

F847670

   SunTrust    $ 161,000,000    ABN Amro

F847193

   SunTrust    $ 24,000,000    ABN Amro

F847194

   SunTrust    $ 1,000,000    ABN Amro

F847712

   SunTrust    $ 100,000,000    Citibank                    $ 831,000,000      
         



--------------------------------------------------------------------------------

SCHEDULE 7.8

INDEBTEDNESS

Approximately $209 million in commercial paper issued by Consolidated Natural
Gas Company and outstanding as of February 28, 2006.

Approximately $2,408 million in affiliated current borrowings (money pool
borrowings) by Consolidated Natural Gas Company and/or its consolidated
subsidiaries and outstanding as of February 28, 2006.

Approximately $3,648 million in long-term debt (including securities due within
one year) issued by Consolidated Natural Gas Company and/or its consolidated
subsidiaries and outstanding as of February 28, 2006.



--------------------------------------------------------------------------------

SCHEDULE 12.1

LIST OF NOTICES

 

CONSOLIDATED NATURAL GAS COMPANY

  Fax: (804) 819-2211

James Carney

 

Assistant Treasurer

 

Consolidated Natural Gas Company

 

120 Tredegar Street

 

Richmond, Virginia 23219

 

BARCLAYS BANK PLC

  Fax: (212) 412-7551

David E. Barton

 

Barclays Capital

 

200 Park Avenue

 

New York, New York 10166

 

KEYBANK NATIONAL ASSOCIATION

  Fax: (216) 689-4981

Sherrie Manson

 

KeyBank National Association

 

127 Public Square

 

Mail Code: OH-01-27-0623

 

Cleveland, Ohio 44114

 

ABN AMRO BANK N.V.

  Fax: (832) 681-7141

Stephanie Casas

 

ABN AMRO Bank N.V.

 

4400 Post Oak Parkway, Suite 1500

 

Houston, Texas 77027-3414

 

THE BANK OF NOVA SCOTIA

  Fax: (212) 225-5480

Thane Rattew

 

Scotia Capital

 

One Liberty Plaza, 26th Floor

 

New York, New York 10006

 

SUNTRUST BANK

  Fax: (804) 782-5818

Mark Flatin

 

SunTrust

 

Corporate & Investment Banking

 

919 East Main Street, 22nd Floor

 

Richmond, Virginia 23219

 



--------------------------------------------------------------------------------

BNP PARIBAS    Fax: (212) 841-2052 Jason Birn    BNP Paribas    Energy
Commodities Export Project    787 Seventh Avenue, 31st Floor    New York, New
York 10019   

THE BANK OF TOKYO-MITSUBISHI UJF, LTD.,

NEW YORK BRANCH

   Fax: (212) 782-6440 Linda Tam    Vice President    The Bank of
Tokyo-Mitsubishi UJF Trust Company    1251 Avenue of the Americas, 12th Floor   
New York, New York 10020-1104   

THE BANK OF TOKYO-MITSUBISHI UJF, LTD.,

NEW YORK BRANCH

   Fax: (212) 782-6440 Linda Tam    Vice President    The Bank of
Tokyo-Mitsubishi UJF Trust Company    1251 Avenue of the Americas, 12th Floor   
New York, New York 10020-1104   

DRESDNER BANK AG, NEW YORK AND

GRAND CAYMAN BRANCHES

   Fax: (212) 895-1560 Thomas R. Brady    1301 Avenues of the Americas    New
York, New York 10019   

BAYERISCHE LANDESBANK

CAYMAN ISLANDS BRANCH

   Fax: (212) 230-9166 John Gregory    Vice President    Bayerische Landesbank
   560 Lexington Avenue    New York, New York 10022   

BAYERISCHE HYPO- UND VEREINSBANK AG,

NEW YORK BRANCH

   Fax: (212) 672-5530 William Hunter    150 East 42nd Street    New York, New
York 10017   



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD.   Fax: (212) 282-4488 Raymond Ventura   Mizuho
Corporate Bank, Ltd.   1251 Avenue of the Americas   New York, New York 10020  
PNC BANK, NATIONAL ASSOCIATION   Fax: (412) 768-9259 Thomas Majeski   PNC Bank
National Association   One PNC Plaza   249 Fifth Avenue   Pittsburgh,
Pennsylvania 15222   SUMITOMO MITSUI BANKING CORPORATION   Fax: (212) 224-5222
Joana Bekerman   SMBC   277 Park Avenue, 6th Floor   New York, New York 10172  
WACHOVIA BANK, NATIONAL ASSOCIATION   Fax: (704) 374-6647 Lawrence P. Sullivan  
301 South College Street   TW-15, NC-5562   Charlotte, North Carolina 28288-5562
  BRANCH BANKING & TRUST COMPANY OF VIRGINIA   Fax: (804) 787- 1240 Susan M.
Raher   BB&T of Virginia   823 East Main Street, 9th Floor   Richmond, Virginia
23219   DEUTSCHE BANK AG NEW YORK BRANCH   Fax: (832) 239-4693 Russell Johnson  
Director   Deutsche Bank AG   700 Louisiana Street, Floor 15   Houston, Texas
77002   FORTIS CAPITAL CORP.   Fax: (212) 340-5390 Floris Lyppens   Fortis
Capital Corp.   520 Madison Avenue   New York, New York 10022  



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc    Fax: (212) 401-3456 Emily Freedman    The
Royal Bank of Scotland plc    101 Park Avenue    New York, New York 10178   
CITIBANK, N.A.    Fax: (212) 816-8098 Amit Vasani    Citigroup    388 Greenwich
St., 21st Floor    New York, New York 10013    JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION    Fax: (212) 270-3897 Peter Ling    JPMorgan Chase Bank, National
Association    Global Power & Utilities    270 Park Ave, 4th Floor    New York,
New York 10017-2070    KBC BANK N.V.    Fax: (404) 584-5465 Jackie Brunetto   
Vice President    KBC Bank N.V.    245 Peachtree Center Avenue, Suite 2550   
Atlanta, Georgia 30303    MELLON BANK, N.A.    Fax: (412) 236-1840 Mark W.
Rogers    Mellon Bank, N.A.    One Mellon Center    Room 151-4530    Pittsburgh,
Pennsylvania 15258-0001    BANK HAPOALIM B.M.    Fax: (212) 782-2382 Marc Bosc
   Vice President    Bank Hapoalim USA    1177 Avenue of Americas    New York,
New York 10036    THE NORINCHUKIN BANK, NEW YORK BRANCH    Fax: (212) 697-5754
Kenji Kawashima    The Norinchukin Bank, New York Branch    245 Park Ave, 29th
Floor    New York, New York 10167-0104   



--------------------------------------------------------------------------------

BANK LEUMI USA    Fax: (212) 407-4317 Jong Hee Hong    Bank Leumi USA    562
Fifth Avenue    New York, New York 10036    THE BANK OF NEW YORK    Fax: (212)
635-7923 John Watt    Vice President    The Bank of New York    One Wall Street,
19th Floor    New York, New York 10286    MALAYAN BANKING BERHAD    Fax: (212)
308-0109 Lawrence Kim    400 Park Avenue, 9th Floor    New York, New York 10022
   THE NORTHERN TRUST COMPANY    Fax: (312) 444-4906 Cliff Hoppe    The Northern
Trust Company    50 South LaSalle Street    Floor L-8    Chicago, Illinois 60675
   U.S. BANK NATIONAL ASSOCIATION    Fax: (513) 632-2068 Eric Cosgrove    U.S.
Bank, National Association    US Bank Tower    425 Walnut Street, 8th Floor   
ML CN-OH W8    Cincinnati, OH 45202    FIRST COMMERCIAL BANK, LOS ANGELES BRANCH
   Fax: (213) 362-0219 Josephine Chong    First Commercial Bank, LA Branch   
515 South Flower Street Suite 1050    Los Angeles, California 90071    SAN PAOLO
IMI S.P.A.    Fax: (212) 692-3178 Glen Binder    SanPaolo IMI S.p.A. – New York
Branch    245 Park Avenue    New York, New York 10167   



--------------------------------------------------------------------------------

Exhibit 2.2(a)

FORM OF NOTICE OF BORROWING

Pursuant to subsection 6.2(a) of the Amended and Restated Five-Year Credit
Agreement, dated as of February 28, 2006 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Consolidated Natural
Gas Company, a Delaware corporation (the “Borrower”), the Lenders and Issuing
Lenders from time to time parties thereto and Barclays Bank PLC, as
Administrative Agent thereunder, the Borrower hereby delivers this Notice of
Borrowing.

The Borrower hereby requests that a [Eurodollar / Base Rate] Loan be made in the
aggregate principal amount of              on              , 20      [with an
Interest Period of      [days] [months].

The undersigned hereby certifies as follows:

(a) The representations and warranties made by the Borrower in or pursuant to
the Credit Documents are true and correct in all material respects on and as of
the date hereof with the same effect as if made on the date hereof; provided
that the representation and warranty set forth in clause (ii) of the second
paragraph of subsection 7.6 of the Credit Agreement need not be true and correct
as a condition to the making of any Loans or the issuance, renewal or
participations in any Letter of Credit made after the Closing Date; and

(b) No Default or Event of Default has occurred and is continuing on the date
hereof or after giving effect to the Loans and other extensions of credit
requested to be made on such date.

Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Credit Agreement.

The Borrower agrees that if prior to the time of the borrowing requested hereby
any matter certified to herein by it will not be true and correct in all
material respects at such time as if then made, it will immediately so notify
the Administrative Agent. Except to the extent, if any, that prior to the time
of the borrowing requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed once again to be certified as true and correct in all material
respects at the date of such borrowings as if then made.



--------------------------------------------------------------------------------

Please wire transfer the proceeds of the borrowing as directed by the Borrower
on the attached Schedule 1.

The Borrower has caused this Notice of Borrowing to be executed and delivered,
and the certification and warranties contained herein to be made, by its
[Treasurer] this      day of             , 20    .

 

CONSOLIDATED NATURAL GAS COMPANY

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 2.2(c)

FORM OF NOTICE OF CONVERSION/CONTINUATION

Pursuant to subsection 2.2(c) of the Amended and Restated Five-Year Credit
Agreement, dated as of February 28, 2006 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Consolidated Natural
Gas Company, a Delaware corporation (the “Borrower”), the Lenders and Issuing
Lenders from time to time parties thereto and Barclays Bank PLC, as
Administrative Agent thereunder, this represents the Borrower’s request to
convert or continue Loans as follows:

 

  1. Date of conversion/continuation:                     

 

  2. Amount of Loans being converted/continued: $            

 

  3. Type of Loans being converted/continued:

 

  ¨ a.        Eurodollar Loans

  ¨ b.        Base Rate Loans

 

  4. Nature of conversion/continuation:

 

  ¨ a.        Conversion of Base Rate Loans to Eurodollar Loans

  ¨ b.        Conversion of Eurodollar Loans to Base Rate Loans

  ¨ c.        Continuation of Eurodollar Loans as such

 

  5. Interest Periods:

If Loans are being continued as or converted to Eurodollar Loans, the duration
of the new Interest Period that commences on the conversion/ continuation date:
                     month(s).

In the case of a conversion to or continuation of Eurodollar Loans, the
undersigned officer, to the best of his or her knowledge, on behalf of the
Borrower, certifies that no Default or Event of Default has occurred and is
continuing under the Credit Agreement.



--------------------------------------------------------------------------------

Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Credit Agreement.

 

DATED:    

CONSOLIDATED NATURAL GAS COMPANY

    By:  

 

    Name:       Title:  

 

2



--------------------------------------------------------------------------------

Exhibit 2.6(a)

FORM OF LOAN NOTE

 

$                New York, New York

              ,         

FOR VALUE RECEIVED, the undersigned, CONSOLIDATED NATURAL GAS COMPANY, a
Delaware corporation, hereby unconditionally promises to pay on the Maturity
Date to the order of:

(the “Lender”) at the office of Barclays Bank PLC, 200 Park Avenue, New York,
New York 10166, in lawful money of the United States of America and in
immediately available funds, the lesser of (a)                      DOLLARS
($            ) and (b) the aggregate unpaid principal amount of all Loans made
by the Lender to the undersigned pursuant to subsection 2.1 of the Credit
Agreement referred to below. The undersigned further agrees to pay interest in
like money at such office on the unpaid principal amount hereof from time to
time outstanding at the rates per annum and on the dates specified in subsection
3.1 of the Credit Agreement, until paid in full (both before and after judgment
to the extent permitted by law). The holder of this Loan Note is hereby
authorized to endorse the date, amount, type, interest rate and duration of each
Loan made or converted by the Lender to the undersigned, the date and amount of
each repayment of principal thereof, and, in the case of Eurodollar Loans, the
Interest Period with respect thereto, on the schedules annexed hereto and made a
part hereof, or on a continuation thereof which shall be attached hereto and
made a part hereof, which endorsement shall constitute prima facie evidence of
the accuracy of the information so endorsed; provided, however, that failure by
any holder to make any such recordation on such schedules or continuation
thereof shall not in any manner affect any of the obligations of the undersigned
to make payments of principal and interest in accordance with the terms of this
Loan Note and the Credit Agreement.

This Loan Note is one of the Loan Notes referred to in the Amended and Restated
Five-Year Credit Agreement, dated as of February 28, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the undersigned, the Lenders and Issuing Lenders from time to time parties
thereto and Barclays Bank PLC, as Administrative Agent thereunder, is entitled
to the benefits thereof and is subject to optional and mandatory prepayment in
whole or in part as provided therein.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Loan Note shall
become, or may be declared to be, immediately due and payable as provided
therein.

This Loan Note shall be governed by and construed and interpreted in accordance
with the laws of the State of New York.

 

CONSOLIDATED NATURAL GAS COMPANY By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule I to

Loan Note

BASE RATE LOANS AND CONVERSIONS AND

REPAYMENTS OF PRINCIPAL

 

Date

  

Amount of Base
Rate Loans

  

Amount of Base
Rate Loans
Converted into
Eurodollar Loans

  

Amount of
Eurodollar Loans
Converted into Base
Rate Loans

  

Amount of Principal Repaid

  

Unpaid Principal
Balance

  

Notation

Made by

                                                                                
                                                                                
                                                                              
                                              



--------------------------------------------------------------------------------

Schedule II to

Loan Note

EURODOLLAR LOANS AND CONVERSIONS

AND REPAYMENTS OF PRINCIPAL

 

Date

  

Amount of
Eurodollar Loans

  

Interest Period

  

Amount of Base

Rates Loans

Converted into
Eurodollar Loans

  

Amount of
Eurodollar Loans
Converted into
Base Rate Loans

  

Amount of
Principal Repaid

  

Unpaid Principal
Balance

  

Notation Made
by

                                                                                
                                                                              
                                                                              
                                                                              
              



--------------------------------------------------------------------------------

Exhibit 6.1(c)

FORM OF CLOSING CERTIFICATE

Pursuant to Section 6.1(c) of the Amended and Restated Five-Year Credit
Agreement, dated as of February 28, 2006 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Consolidated Natural
Gas Company, a Delaware corporation (the “Borrower”), the Lenders and Issuing
Lenders from time to time parties thereto and Barclays Bank PLC, as
Administrative Agent thereunder, the undersigned Senior Vice President and
Treasurer of the Borrower (solely in his or her capacity as such and not
personally) hereby certifies as follows:

1. The representations and warranties made by the Borrower in or pursuant to the
Credit Documents are true and correct in all material respects on and as of the
date hereof with the same effect as if made on such date;

2. The conditions precedent set forth in subsection 6.1 of the Credit Agreement
have been satisfied;

3. On the date hereof, no Default or Event of Default has occurred;

4. No event or condition has occurred since the dates of the financial
statements delivered pursuant to Section 6.1(g) of the Credit Agreement that has
or would be likely to have a Material Adverse Effect;

5.                      is and at all times since              ,          has
been the duly elected and qualified [Assistant] Secretary of the Borrower and
the signature set forth on the signature line for such officer below is such
officer’s true and genuine signature;

and the undersigned [Assistant] Secretary of the Borrower hereby certifies as
follows:

6. The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware;

7. Attached hereto as Exhibit A is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Borrower (or a duly authorized
committee thereof) on              , 2006 authorizing (i) the execution,
delivery and performance of the Credit Agreement and (ii) the borrowings
contemplated thereunder; such resolutions have not in any way been amended,
modified, revoked or rescinded and have been in full force and effect since
their adoption to and including the date hereof and are now in full force and
effect; and such resolutions are the only corporate proceedings of the Borrower
now in force relating to or affecting the matters referred to therein; attached
hereto as Exhibit B is a true and complete copy of the By-Laws of the Borrower
as in effect at all times since              ,          to and including the
date hereof; and attached hereto as Exhibit C is a true and complete copy of the
Articles of Incorporation as in effect at all times since              ,
        , to and including the date hereof; and attached hereto as Exhibit D is
a certified copy of the Borrower’s good standing certificate or its equivalent
and, if available, a tax good standing certificate of the Borrower.



--------------------------------------------------------------------------------

8. All governmental, shareholder and third party consents (including Securities
and Exchange Commission clearance) and approvals necessary or, in the reasonable
opinion of the Administrative Agent, desirable in connection with the
transactions contemplated hereby have been received and are in full force and
effect and no condition or requirement of law exists which could reasonably be
likely to restrain, prevent or impose any material adverse condition on the
transactions contemplated by the Credit Agreement, and attached hereto are
copies of any required orders of the                      and the
                     approving the Borrower’s execution, delivery and
performance of the Credit Agreement and the borrowings thereunder.

9. The following persons are now duly elected and qualified officers of the
Borrower, holding the offices indicated next to their respective names below,
and such officers have held such offices with the Borrower at all times since
             ,          to and including the date hereof, and the signatures
appearing opposite their respective names below are the true and genuine
signatures of such officers, and each of such officers is an authorized
signatory of the Borrower and is duly authorized to execute and deliver on
behalf of the Borrower any and all notes, notices, documents, statements and
papers under and relating to the Credit Agreement and otherwise to act as an
authorized signatory of the Borrower under the Credit Documents and all other
documents to be executed in connection therewith for all purposes:

 

Name

       

Office

        

Signature

          

 

          

 

IN WITNESS WHEREOF, the undersigned have hereunto set our names.

By:  

 

      By:   

 

Name:         Name:    Title:   [Assistant Treasurer]       Title:    [Assistant
Secretary]      Date                           

 

2



--------------------------------------------------------------------------------

Exhibit 6.1(e)

[ATTACHED]



--------------------------------------------------------------------------------

Exhibit 8.1(c)

FORM OF OFFICER’S CERTIFICATE

This certificate is provided pursuant to Section 8.1(c) of the Amended and
Restated Five-Year Credit Agreement, dated as of February 28, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Consolidated Natural Gas Company, a Delaware corporation (the “Borrower”),
the Lenders and Issuing Lenders from time to time parties thereto and Barclays
Bank PLC, as Administrative Agent thereunder. Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The undersigned officer of the Borrower hereby certifies that [he/she] is the
[Chief Financial Officer] [Treasurer] of the Borrower, and that as such [he/she]
is authorized to execute this certificate required to be furnished pursuant to
subsection 8.1(c) of the Credit Agreement, and further certifies that:

 

  (a) Attached hereto is a copy of the financial statements of the Borrower
required to be delivered pursuant to Section 8.1(a) or 8.1(b) of the Credit
Agreement.

 

  (b) The financial statements attached hereto are complete and correct in all
material respects and were prepared in reasonable detail and in accordance with
GAAP applied consistently throughout the periods reflected therein.

 

  (c) The undersigned has no knowledge of any Default or Event of Default.

 

  (d) The Borrower has complied with the financial covenants set forth in
Section 8.11 of the Credit Agreement, as supported by the following calculation
(all amounts are as of [insert date]):

IN WITNESS WHEREOF, I have hereunto set my hand this          day of         ,
    .

 

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 12.3

FORM OF ASSIGNMENT AGREEMENT

Reference is made to the Amended and Restated Five-Year Credit Agreement, dated
as of February 28, 2006 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Consolidated Natural Gas Company, a
Delaware corporation (the “Borrower”), the Lenders and Issuing Lenders from time
to time parties thereto and Barclays Bank PLC, as Administrative Agent
thereunder. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Credit Agreement. This Assignment
Agreement, between the Assignor (as set forth on Schedule 1 hereto and made a
part hereof) and the Assignee (as set forth on Schedule 1 hereto and made a part
hereof) is dated as of the Effective Date (as set forth on Schedule 1 hereto and
made a part hereof, the “Effective Date”).

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date, a     % interest (the “Assigned Interest”) in and to the Assignor’s rights
and obligations under the Credit Agreement respecting those credit facilities
contained in the Credit Agreement as are set forth on Schedule 1 (the “Assigned
Facilities”), in a principal amount for each Assigned Facility as set forth on
Schedule 1; provided, however, it is expressly understood and agreed that
(i) the Assignor is not assigning to the Assignee and the Assignor shall retain
(A) all of the Assignor’s rights under subsection 4.3 of the Credit Agreement
with respect to any cost, reduction or payment incurred or made prior to the
Effective Date, including, without limitation, the rights to indemnification and
to reimbursement for taxes, costs and expenses and (B) any and all amounts paid
to the Assignor prior to the Effective Date and (ii) both Assignor and Assignee
shall be entitled to the benefits of subsection 12.5 of the Credit Agreement.

2. The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Credit Document or any other instrument or document
furnished pursuant thereto, other than that it has not created any adverse claim
upon the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim; (ii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrowers, any of their subsidiaries or any other obligor or the performance or
observance by the Borrowers, any of their subsidiaries or any other obligor of
any of their respective obligations under the Credit Agreement or any other
Credit Document or any other instrument or document furnished pursuant hereto or
thereto and (iii) attaches the Loan Note, if any, held by it evidencing the
Assigned Facilities and requests that the Administrative Agent exchange such
Loan Note for a new Loan Note payable to the Assignor (if the Assignor has
retained any interest in the Assigned Facility) and a new Loan Note payable to
the Assignee in the respective amounts that reflect the assignment being made
hereby (and after giving effect to any other assignments that have become
effective on the Effective Date).



--------------------------------------------------------------------------------

3. The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment Agreement; (ii) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 8.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (iii) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any other person that has become a Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iv) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are incidental thereto; and (v) agrees that it will be bound by
the provisions of the Credit Agreement and will perform in accordance with its
terms all the obligations that by the terms of the Credit Agreement are required
to be performed by it as a Lender including, if it is organized under the laws
of a jurisdiction outside the United States, its obligation pursuant to
Section 4.4(d) of the Credit Agreement to deliver the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
exemption from United States withholding taxes with respect to all payments to
be made to the Assignee under the Credit Agreement, or such other documents as
are necessary to indicate that all such payments are subject to such tax at a
rate reduced by an applicable tax treaty.

4. Following the execution of this Assignment Agreement, it will be delivered to
the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to subsection 12.3(b) of the Credit Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Administrative Agent, be earlier than five Business Days after the date
of acceptance and recording by the Administrative Agent of the executed
Assignment Agreement).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts that have accrued to the Effective Date and to the Assignee
for amounts that have accrued subsequent to the Effective Date.

6. From and after the Effective Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment Agreement, have
the rights and obligations of a Lender thereunder and under the other Credit
Documents and shall be bound by the provisions thereof and (ii) the Assignor
shall, to the extent provided in this Assignment Agreement, relinquish its
rights and be released from its obligations under the Credit Agreement.

7. This Assignment Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers on Schedule 1 hereto.

 

2



--------------------------------------------------------------------------------

Schedule 1 to Assignment Agreement

Name of Assignor:

Name of Assignee:

Effective Date of Assignment:

 

A.

  

Loans

  

Principal

Amount Assigned

  

Commitment Percentage Assigned

(to at least eight decimals) (shown

as a percentage of aggregate

principal amount of all Lenders)

                          

 

[ Name of Assignor]

      [Name of Assignee]

By:

  

 

      By:   

 

Name:

         Name:   

Title:

         Title:   

 

Accepted and Consented to:

BARCLAYS BANK PLC,

as Administrative Agent

By:

 

 

Name:

 

Title:

 

Consented to:

CONSOLIDATED NATURAL GAS

COMPANY, as Borrower

By:

 

 

Name:

 

Title:

 